 

Exhibit 10.1

FIRST AMENDMENT

FIRST AMENDMENT, dated as of October 30, 2020 (this “Amendment”), to the Fourth
Amended and Restated Revolving Credit Agreement, dated as of March 22, 2019 (the
“Credit Agreement”), among DOMINION ENERGY, INC., a Virginia corporation,
VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia corporation, DOMINION ENERGY GAS
HOLDINGS, LLC, a Virginia limited liability company, QUESTAR GAS COMPANY, a Utah
corporation, and DOMINION ENERGY SOUTH CAROLINA, INC. (f/k/a SOUTH CAROLINA
ELECTRIC & GAS COMPANY), a South Carolina corporation (each of the above,
individually, a “Borrower” and collectively, the “Borrowers”), the several banks
and other financial institutions from time to time parties to this Credit
Agreement (each a “Lender” and, collectively, the “Lenders”), JPMORGAN CHASE
BANK, N.A., a national banking association, as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”), and the other
agents party thereto.

W I T N E S S E T H:

WHEREAS, the Borrowers and the Administrative Agent are parties to the Credit
Agreement;

WHEREAS, the Borrowers have requested certain amendments to the Credit Agreement
as set forth herein; and

WHEREAS, the Required Lenders are willing to consent to the requested amendments
as set forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1.Defined Terms.  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

2.Amended Credit Agreement. Effective as of the First Amendment Effective Date
(as defined below), the Credit Agreement, including all exhibits and schedules
thereto, shall be amended to read in its entirety as set forth in Exhibit A to
this Amendment (as so amended, the “Amended Credit Agreement”).

3.Closing and Effectiveness.

(a)Closing. This Amendment, other than Section 2 hereof, shall become effective
on the date on which the following conditions precedent have been satisfied or
waived (the “First Amendment Closing Date”):

(i)The Administrative Agent shall have received a counterpart of this Amendment
duly executed and delivered by each Borrower and the Required Lenders.

(ii)No Default or Event of Default shall have occurred and be continuing on the
First Amendment Closing Date.

 

--------------------------------------------------------------------------------

2

(b)Effectiveness. The amendments to the Credit Agreement contained in Section 2
hereof shall become effective on the first date following the First Amendment
Closing Date and on or before June 30, 2021 (the “Outside Date”) on which the
following conditions precedent have been satisfied or waived (the “First
Amendment Effective Date”):

(i)The consummation of the acquisition of Dominion Energy Gas Holdings, LLC by
Berkshire Hathaway Energy Company (or an affiliate thereof) pursuant to that
certain Purchase and Sale Agreement, dated July 3, 2020, among Dominion Energy,
Dominion Energy Questar Corporation and Berkshire Hathaway Energy Company.

(ii)No Loans or any other amount due and payable by Dominion Energy Gas
Holdings, LLC under the Credit Documents shall remain outstanding.

(iii)No Default or Event of Default shall have occurred and be continuing on the
First Amendment Effective Date.

For the avoidance of doubt, the First Amendment Effective Date can only occur on
or before the Outside Date and any satisfaction of the preceding conditions
after such date shall be of no force or effect, unless a later date is consented
to in writing (including by email) by the Administrative Agent.

 

4.Miscellaneous.

(a)Representation and Warranties.  To induce the Administrative Agent and the
Lenders to enter into this Amendment, each Borrower hereby represents and
warrants to the Administrative Agent and each Lender that:

(i)As of the First Amendment Closing Date, and after giving effect to this
Amendment, each of the representations and warranties made by each Borrower in
or pursuant to the Credit Documents is true and correct in all material respects
as if made on and as of such date (it being understood and agreed that any
representation or warranty that by its terms is made as of a specific date shall
be required to be true and correct in all material respects only as of such
specified date); provided, that any such representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language is
true and correct (after giving effect to any qualification therein) in all
respects on such respective dates.

(ii)No Default or Event of Default has occurred and is continuing immediately
prior to and after giving effect to this Amendment.

(iii)It (a) has the requisite corporate or limited liability company, as
applicable, power and authority to execute, deliver and perform this Amendment
and to incur the obligations under the Credit Agreement and the other Credit
Documents as amended by this Amendment and (b) is duly authorized to, and has
been authorized by all necessary corporate or limited liability company, as
applicable, action, to execute, deliver and perform this Amendment.

(iv)This Amendment has been duly executed and delivered and constitutes a legal,
valid and binding obligation of each Borrower enforceable against such Borrower
in accordance with its terms, except as may be limited by bankruptcy or
insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.

 

--------------------------------------------------------------------------------

3

(v)Neither the execution and delivery of this Amendment and the consummation of
the transactions contemplated herein, nor the performance of and compliance with
the terms and provisions hereof by any Borrower will (a) violate or conflict
with any provision of its articles or certificate of incorporation and bylaws or
its articles of organization and operating agreement, as applicable, (b)
violate, contravene or materially conflict with any law, regulation (including
without limitation, Regulation U or Regulation X), order, writ, judgment,
injunction, decree or permit applicable to it, (c) violate, contravene or
materially conflict with contractual provisions of, or cause an event of default
under, any indenture, loan agreement, mortgage, deed of trust, contract or other
agreement or instrument to which it is a party or by which it may be bound, the
violation of which would reasonably be expected to have a Material Adverse
Effect or (d) result in or require the creation of any Lien upon or with respect
to its properties.

(b)Effect.  Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Credit Documents shall remain
unchanged and not waived and shall continue to be in full force and effect. This
Amendment constitutes a Credit Document under the Credit Agreement. It is the
intent of the parties hereto, and the parties hereto agree, that this Amendment
shall not constitute a novation of the Credit Agreement, any other Credit
Document or any of the rights, obligations or liabilities thereunder.

(c)Counterparts.  This Amendment may be executed in any number of counterparts,
each of which, when so executed and delivered, shall be an original, but all of
which shall constitute one and the same instrument.  It shall not be necessary
in making proof of this Amendment to produce or account for more than one such
counterpart.  Delivery of executed counterparts by facsimile or other electronic
means (including by e-mail with a “pdf” copy thereof attached thereto) shall be
effective as an original and shall constitute a representation that an original
will be delivered. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to this Amendment shall be deemed to include
Electronic Signatures (as defined below), deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.

(d)Severability.  If any provision of any of this Amendment is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect  to the illegal, invalid or unenforceable
provisions.

(e)Entirety.  This Amendment together with the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

(f)GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. Each Borrower irrevocably consents to the
service of process out of any competent court in any action or proceeding
brought in connection with this Amendment by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at its address for notices
pursuant to Section 12.1 of the Credit Agreement, such service to become
effective 30 days after such mailing.  Nothing herein shall affect the right of
a Lender to serve process in any other manner permitted by law.

 

--------------------------------------------------------------------------------

4

(g)Consent to Jurisdiction; waiver of jury trial. ALL THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  ALL THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, to the fullest extent it may legally and effectively do so, ANY OBJECTION
which it may now or hereafter have TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING arising out of or relating to this Amendment in any court referred to
above.  EACH OF THE PARTIES TO THIS Amendment HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS Amendment OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Remainder of page left blank intentionally]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DOMINION ENERGY, INC.

 

 

By:

/s/ James R. Chapman

Name:

James R. Chapman

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

VIRGINIA ELECTRIC AND POWER COMPANY

 

 

By:

/s/ James R. Chapman

Name:

James R. Chapman

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

DOMINION ENERGY GAS HOLDINGS, LLC

 

 

By:

/s/ James R. Chapman

Name:

James R. Chapman

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

QUESTAR GAS COMPANY

 

 

By:

/s/ James R. Chapman

Name:

James R. Chapman

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

DOMINION ENERGY SOUTH CAROLINA, INC.

 

 

By:

/s/ James R. Chapman

Name:

James R. Chapman

Title:

Executive Vice President, Chief Financial Officer

 

 

 

Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender

 

 

By:

/s/ Tom K. Martin

Name:

Tom K. Martin

Title:

Vice President

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

MIZUHO BANK, LTD., as a Lender

 

 

By:

/s/ Edward Sacks

Name:

Edward Sacks

Title:

Authorized Signatory

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

By:

/s/ Jennifer Cochrane

Name:

Jennifer Cochrane

Title:

Vice President

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

By:

/s/ David Dewar

Name:

David Dewar

Title:

Director

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

WELLS FARGO, NATIONAL ASSOCIATION, as a Lender

 

 

By:

/s/ Patrick Engel

Name:

Patrick Engel

Title:

Managing Director

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

MUFG BANK, LTD., as a Lender

 

 

By:

/s/ Viet-Linh Fujitaki

Name:

Viet-Linh Fujitaki

Title:

Director

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

By:

/s/ Judith Smith

Name:

Judith Smith

Title:

Authorized Signatory

 

 

By:

/s/ Jessica Gavarkovs

Name:

Jessica Gavarkovs

Title:

Authorized Signatory

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

By:

/s/ James P. O’Shaughnessy

Name:

James P. O’Shaughnessy

Title:

Vice President

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC, as a Lender

 

 

By:

/s/ May Huang

Name:

May Huang

Title:

Assistant Vice President

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

BNP PARIBAS, as a Lender

 

 

By:

/s/ Denis O’Meara

Name:

Denis O’Meara

Title:

Managing Director

 

 

By:

/s/ Francis Delaney

Name:

Francis Delaney

Title:

Managing Director

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., as a Lender

 

 

By:

/s/ Amit Vasani

Name:

Amit Vasani

Title:

Vice President

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

By:

/s/ Ming K Chu

Name:

Ming K Chu

Title:

Director

 

 

By:

/s/ Annie Chung

Name:

Annie Chung

Title:

Directo

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

By:

/s/ Jamie Minieri

Name:

Jamie Minieri

Title:

Authorized Signatory

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

By:

/s/ Tim Kok

Name:

Tim Kok

Title:

Authorized Signatory

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY SENIOR FUNDING INC., as a Lender

 

 

By:

/s/ Tim Kok

Name:

Tim Kok

Title:

Vice President

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

By:

/s/ Frank Lambrinos

Name:

Frank Lambrinos

Title:

Authorized Signatory

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

By:

/s/ Katie Lee

Name:

Katie Lee

Title:

Director

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

TRUIST BANK, Successor by merger to SUNTRUST BANK AND BRANCH BANKING & TRUST
COMPANY, as Lenders

 

 

By:

/s/ Bryan Kunitake

Name:

Bryan Kunitake

Title:

Director

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender

 

 

By:

/s/ Maria Macchiaroli

Name:

Maria Macchiaroli

Title:

Authorized Signatory

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

By:

/s/ Sukanya V. Raj

Name:

Sukanya V. Raj

Title:

Senior Vice President

 

 




Signature Page to the First Amendment

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:

/s/ Alex Rolfe

Name:

Alex Rolfe

Title:

Vice President

 

 

 

 

Signature Page to the First Amendment

--------------------------------------------------------------------------------

EXHIBIT A - Execution Version (First Amendment)

$6,000,000,000

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

among

DOMINION ENERGY, INC.,

VIRGINIA ELECTRIC AND POWER COMPANY,

QUESTAR GAS COMPANY, and

DOMINION ENERGY SOUTH CAROLINA, INC. (f/k/a SOUTH CAROLINA ELECTRIC & GAS
COMPANY)

as Borrowers,

 

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

MIZUHO BANK, LTD.,

BANK OF AMERICA, N.A.,

THE BANK OF NOVA SCOTIA and

WELLS FARGO BANK, N.A.

as Syndication Agents,

 

 

J.P. MORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF NOVA SCOTIA and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

Dated as of March 22, 2019 (as amended by the First Amendment, dated as of
October 30, 2020)

 

 

1

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

Page

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1

 

1.1

Definitions

1

 

1.2

Computation of Time Periods; Other Definitional Provisions

19

 

1.3

Accounting Terms

19

 

1.4

Time

20

 

1.5

Interest Rates; LIBOR Notifications

20

 

1.6

Divisions

20

SECTION 2. LOANS

20

 

2.1

Revolving Loan Commitment

20

 

2.2

Method of Borrowing for Revolving Loans

21

 

2.3

Funding of Revolving Loans

21

 

2.4

Minimum Amounts of Revolving Loans

22

 

2.5

Reductions of Revolving Loan Commitment

22

 

2.6

Revolving Loan Commitment Increase

22

 

2.7

Notes

23

 

2.8

Extension of Maturity Date.

24

 

2.9

Adjustment of Sublimits

25

SECTION 3. PAYMENTS

25

 

3.1

Interest

25

 

3.2

Prepayments

26

 

3.3

Payment in Full at Maturity

26

 

3.4

Fees

26

 

3.5

Place and Manner of Payments

26

 

3.6

Pro Rata Treatment

27

 

3.7

Computations of Interest and Fees

27

 

3.8

Sharing of Payments

28

 

3.9

Evidence of Debt

28

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

29

 

4.1

Eurodollar Loan Provisions

29

 

4.2

Capital Adequacy

31

 

4.3

Compensation

31

 

4.4

Taxes

32

 

4.5

Mitigation; Mandatory Assignment

34

SECTION 5. LETTERS OF CREDIT

35

 

5.1

L/C Commitment

35

 

5.2

Procedure for Issuance of Letter of Credit

36

 

5.3

Fees and Other Charges

36

 

5.4

L/C Participations

36

 

5.5

Reimbursement Obligation of the Borrowers

37

 

5.6

Obligations Absolute

37

 

5.7

Letter of Credit Payments

38

 

5.8

Applications

38

 

5.9

Cash collateral

39

SECTION 6. CONDITIONS PRECEDENT

38

 

6.1

Restatement Effective Date Conditions

38

 

6.2

Conditions to Loans and Letters of Credit

40

SECTION 7. REPRESENTATIONS AND WARRANTIES

41

i

--------------------------------------------------------------------------------

 

 

 

7.1

Organization and Good Standing

41

 

7.2

Due Authorization

41

 

7.3

No Conflicts

41

 

7.4

Consents

41

 

7.5

Enforceable Obligations

42

 

7.6

Financial Condition

42

 

7.7

No Default

42

 

7.8

Indebtedness

42

 

7.9

Litigation

42

 

7.10

Taxes

42

 

7.11

Compliance with Law

43

 

7.12

ERISA

43

 

7.13

Government Regulation

43

 

7.14

Solvency

43

 

7.15

Anti-Corruption Laws and Sanctions

43

 

7.16

Affected Financial Institutions.

43

SECTION 8. AFFIRMATIVE COVENANTS

43

 

8.1

Information Covenants

44

 

8.2

Preservation of Existence and Franchises

45

 

8.3

Books and Records

45

 

8.4

Compliance with Law

45

 

8.5

Payment of Taxes

45

 

8.6

Insurance

45

 

8.7

Performance of Obligations

46

 

8.8

ERISA

46

 

8.9

Use of Proceeds

46

 

8.10

Audits/Inspections

46

 

8.11

Total Funded Debt to Capitalization

47

 

8.12

Anti-Corruption Laws and Sanctions

47

SECTION 9. NEGATIVE COVENANTS

47

 

9.1

Nature of Business

47

 

9.2

Consolidation and Merger

47

 

9.3

Sale or Lease of Assets

48

 

9.4

Limitation on Liens

48

 

9.5

Fiscal Year

48

 

9.6

Use of Proceeds

48

SECTION 10. EVENTS OF DEFAULT

48

 

10.1

Events of Default

49

 

10.2

Acceleration; Remedies

50

 

10.3

Allocation of Payments After Event of Default

51

SECTION 11. AGENCY PROVISIONS

52

 

11.1

Appointment

52

 

11.2

Delegation of Duties

53

 

11.3

Exculpatory Provisions

53

 

11.4

Reliance on Communications

54

 

11.5

Notice of Default

54

 

11.6

Non-Reliance on Administrative Agent and Other Lenders

54

 

11.7

Indemnification

54

 

11.8

Administrative Agent in Its Individual Capacity

54

 

11.9

Successor Administrative Agent

55

 

11.10

ERISA Matters

55

ii

--------------------------------------------------------------------------------

 

 

SECTION 12. MISCELLANEOUS

57

 

12.1

Notices

57

 

12.2

Right of Set-Off; Adjustments

57

 

12.3

Benefit of Agreement

53

 

12.4

No Waiver; Remedies Cumulative

61

 

12.5

Payment of Expenses, etc.

61

 

12.6

Amendments, Waivers and Consents

62

 

12.7

Counterparts; Telecopy; Electronic Delivery

63

 

12.8

Headings

63

 

12.9

Defaulting Lenders

63

 

12.10

Survival of Indemnification and Representations and Warranties

65

 

12.11

GOVERNING LAW

65

 

12.12

WAIVER OF JURY TRIAL

66

 

12.13

Severability

66

 

12.14

Entirety

66

 

12.15

Binding Effect

66

 

12.16

Submission to Jurisdiction

66

 

12.17

Confidentiality

67

 

12.18

Designation of SPVs

67

 

12.19

USA Patriot Act

68

 

12.20

No Fiduciary Duty

68

 

12.21

Acknowledgement and Consent to Bail-In of Affected Financial Institutions.

68

 

12.22

Effect of Restatement

69

 




iii

--------------------------------------------------------------------------------

 

 

 

SCHEDULES

 

 

 

 

Schedule 1.1

 

Commitments

Schedule 5.1

 

Existing Letters of Credit

Schedule 12.1

 

Notices

 

 

EXHIBITS

 

 

 

 

Exhibit 2.2(a)

 

Form of Notice of Borrowing

Exhibit 2.2(c)

 

Form of Notice of Conversion/Continuation

Exhibit 2.7(a)

 

Form of Revolving Loan Note

Exhibit 2.8(a)

 

Form of Extension of Maturity Date Request

Exhibit 2.8(b)

 

Form of Extension of Maturity Date Certificate

Exhibit 2.9

 

Form of Sublimit Adjustment Letter

Exhibit 6.1(c)

 

Form of Closing Certificate

Exhibit 8.1(c)

 

Form of Officer’s Certificate

Exhibit 12.3

 

Form of Assignment Agreement

 

 

 

iv

--------------------------------------------------------------------------------

 

 

FOURTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Credit
Agreement”), dated as of March 22, 2019 among DOMINION ENERGY, INC., a Virginia
corporation, VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia corporation,
QUESTAR GAS COMPANY, a Utah corporation, and DOMINION ENERGY SOUTH CAROLINA,
INC. (f/k/a SOUTH CAROLINA ELECTRIC & GAS COMPANY), a South Carolina corporation
(each of the above, individually, a “Borrower” and collectively, the
“Borrowers”), the several banks and other financial institutions from time to
time parties to this Credit Agreement (each a “Lender” and, collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”), and Mizuho Bank, Ltd., Bank of America, N.A., The Bank
of Nova Scotia and Wells Fargo Bank, N.A., as Syndication Agents.

RECITALS

A.Pursuant to the Third Amended and Restated Revolving Credit Agreement dated as
of March 20, 2018 among, inter alia, Dominion Energy, Inc., Virginia Electric
and Power Company and Questar Gas Company (the “Existing Borrowers”), JPMorgan
Chase Bank, N.A., as administrative agent, and Mizuho Bank, Ltd., Bank of
America, N.A, The Bank of Nova Scotia and Wells Fargo Bank, N.A., as syndication
agents (as amended and as it may have been further amended, restated or
supplemented before the date hereof, the “Existing Credit Agreement”), the
Lenders party thereto agreed to make certain revolving loans to, and the Issuing
Lenders (as defined therein) agreed to issue certain letters of credit for the
account of, the Existing Borrowers upon the terms and conditions set forth in
the Existing Credit Agreement.

B.The parties to the Existing Credit Agreement have agreed to amend and restate
the Existing Credit Agreement as set forth herein.

NOW, THEREFORE, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated in its entirety.

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1   Definitions. As used herein, the following terms shall have the meanings
herein specified unless the context otherwise requires. Defined terms herein
shall include in the singular number the plural and in the plural the singular:

“Additional Lender” shall have the meaning set forth in Section 2.6(b).

“Additional Lender Supplement” shall have the meaning set forth in Section
2.6(b)

“Adjusted Eurodollar Rate” means with respect to any Borrower the Eurodollar
Rate plus the Applicable Percentage for Eurodollar Loans for the relevant
Borrower.

“Administrative Agent” means JPMorgan Chase Bank, N.A. and any successors and
assigns in such capacity.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

1

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

“Applicable Percentage” means, for Revolving Loans made to each Borrower and the
calculation of Facility Fees, the appropriate applicable percentages, in each
case, corresponding to the Rating of the relevant Borrower in effect from time
to time as shown below:

Pricing Level

 

Rating of Borrower

Applicable

Percentage for

Eurodollar Loans

Applicable

Percentage for

Base Rate Loans

Applicable Percentage for Facility Fees

 

 

 

 

 

I.

≥A+ from S&P or

0.800%

0.000%

0.075%

 

A1 from Moody’s or

A+ from Fitch

 

 

 

II.

A from S&P or

0.900%

0.000%

0.100%

 

A2 from Moody’s or

A from Fitch

 

 

 

III.

A- from S&P or

1.000%

0.000%

0.125%

 

A3 from Moody’s or

A- from Fitch

 

 

 

IV.

BBB+ from S&P or

1.075%

0.075%

0.175%

 

Baa1 from Moody’s or

BBB+ from Fitch

 

 

 

V.

BBB from S&P or

1.275%

0.275%

0.225%

 

Baa2 from Moody’s or

BBB from Fitch

 

 

 

VI.

BBB- from S&P orBaa3 from Moody’s orBBB- from Fitchor lower

 

1.475%

0.475%

0.275%

2

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the above, if at any time there is a split in Ratings among S&P,
Moody’s and Fitch and (i) two Ratings are equal and higher than the third, the
higher Rating will apply, (ii) two Ratings are equal and lower than the third,
the lower Rating will apply or (iii) no Ratings are equal, the intermediate
Rating will apply. In the event that the Borrower shall maintain Ratings from
only two of S&P, Moody's and Fitch and the Borrower is split-rated and (x) the
Ratings differential is one level, the higher Rating will apply and (y) the
Ratings differential is two levels or more, the level one level lower than the
higher Rating will apply.

The Applicable Percentages shall be determined and adjusted on the date of any
applicable change in the Rating of the relevant Borrower. Any adjustment in the
Applicable Percentages shall be applicable to all existing Loans (commencing
with the succeeding Interest Period, if any) as well as any new Loans.

The Applicable Percentage for the Facility Fees payable by a Borrower shall be
the appropriate applicable percentages from time to time, as shown above,
calculated based on the Ratings of such Borrower at such time, as published by
S&P, Moody’s and Fitch and applied to each Borrower’s then applicable Sublimit.
It is understood that the Applicable Percentages as of the Restatement Effective
Date for Facility Fees payable by (i) DEI are based on Pricing Level V (as shown
above) and shall remain at Pricing Level V until an applicable change in the
Ratings of the lowest rated Borrower, (ii) VaPower are based on Pricing Level II
(as shown above) and shall remain at Pricing Level II until an applicable change
in its Ratings, (iii) Questar Gas are based on Pricing Level II (as shown above)
and shall remain at Pricing Level II until an applicable change in its Ratings
and (iv) SCE&G are based on Pricing Level V until an applicable change in its
Ratings. Each Borrower shall at all times maintain a Rating from at least two of
S&P, Moody's and Fitch. If at any time a Borrower does not have a Rating from at
least two of S&P, Moody's and Fitch, the Applicable Percentages shall be set at
Pricing Level VI.

Each Borrower shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 12.1, information regarding any change in the Rating of
such Borrower that would change the existing Pricing Level (as set forth in the
chart above) with respect to such Borrower and/or the Facility Fees.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, and all similar laws, rules,
and regulations of any jurisdiction applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United
Kingdom,  Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

3

--------------------------------------------------------------------------------

 

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the Prime Rate for such day, (b) the sum of one-half of one
percent (0.50%) plus the NYFRB Rate for such day or (c) the Eurodollar Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus one percent (1.00%), in each case
plus the Applicable Percentage for Base Rate Loans for the relevant Borrower;
provided that if any such rate shall be less than zero, such rate shall be
deemed to be zero. Each change in the Base Rate based upon a change in the Prime
Rate, the NYFRB Rate or the Eurodollar Rate shall take effect at the time of
such change in the Prime Rate, the Federal Funds Rate, or the Eurodollar Rate,
respectively.

“Base Rate Loan” means a Loan that bears interest at a Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies or
(c) any Person whose assets include (within the meaning of the Plan Asset
Regulations) the assets of any such “employee benefit plan” or “plan.”

“Borrower” has the meaning set forth in the preamble hereof.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in Dollar deposits in the London interbank market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalization” means the sum of (a) Total Funded Debt plus (b) Net Worth.

“Change of Control” means (i) with respect to Dominion Energy, the direct or
indirect acquisition by any person (as such term is defined in Section 13(d) of
the Exchange Act) of beneficial ownership of more than 50% of the outstanding
shares of the capital stock of Dominion Energy entitled to vote generally for
the election of directors of Dominion Energy, (ii) with respect to VaPower,
Questar Gas, or SCE&G such Borrower shall cease to be a Subsidiary

4

--------------------------------------------------------------------------------

 

 

of Dominion Energy (other than VaPower, Questar Gas, or SCE&G as the case may
be, being merged with and into Dominion Energy) or a Change of Control shall
occur with respect to Dominion Energy and (iii) with respect to Questar Gas or
SCE&G, Dominion Energy shall cease to own, directly or indirectly, more than 50%
of the outstanding equity, membership or other ownership interest of Questar Gas
or SCE&G, as applicable.

“Closing Date” means March 22, 2019.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, such Lender’s share of the
Revolving Loan Commitment based upon such Lender’s Commitment Percentage.

“Commitment Increase” means an increase in the Revolving Loan Commitment as set
forth in Section 2.6.

“Commitment Increase Supplement” has the meaning set forth in Section 2.6(c).

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule 1.1, as such
percentage may be modified in accordance with the terms of this Credit
Agreement. For purposes of Section 12.9, when a Defaulting Lender shall exist,
“Commitment Percentage” shall mean the percentage of total Revolving Loan
Commitments represented by such Lender’s Commitment disregarding any Defaulting
Lender’s Commitments.

“Commitment Period” means the period from the Closing Date to the Maturity Date.

“Consolidated Affiliate” means, as to any Person, each Affiliate of such Person
(whether now existing or hereafter created or acquired), the financial
statements of which are consolidated with the financial statements of such
Person in accordance with GAAP, including principles of consolidation.

“Continuing Lender” has the meaning set forth in Section 2.8(b).

“Credit Documents” means this Credit Agreement, the Notes (if any), the Fee
Letter and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto.

“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders” below.

“Credit Party” means the Administrative Agent, each Issuing Lender or any other
Lender.

“Default” means with respect to each Borrower any event, act or condition which
with notice or lapse of time, or both, would constitute an Event of Default by
such Borrower.

5

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed, within three Business Days of the date required to be funded or paid, to
(i) make a Loan required pursuant to the terms of this Credit Agreement, (ii)
fund any portion of its participations in Letters of Credit or (iii) pay to any
Credit Party any other amount required to be paid hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and with supporting
facts) has not been satisfied, or, in the case of clause (iii), such amount is
the subject of a good faith dispute; (b) notified the Borrowers or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its future funding obligations under this
Credit Agreement (unless such writing or public statement states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding a Loan under this Credit Agreement, specifically identified
and with reasonable supporting facts, cannot be met) or generally under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after a request by a Borrower or a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender in the jurisdiction of such Lender’s lending office that it will comply
with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Credit Agreement, provided, however,
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Borrower’s or such Credit Party’s receipt of such certification,
or (d) has, or has a direct or indirect parent company that has, (i) been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets, to be insolvent, (ii) has become
subject to a bankruptcy, insolvency, receivership, conservatorship or other
similar proceedings, or has had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Persons charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity or (iii) becomes the
subject of a Bail-in Action; provided, that a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or in any Person controlling such Lender, or
the exercise of control over such Lender or over any Person controlling such
Lender, by a Governmental Authority or an instrumentality thereof.

“Dollar”, “dollar” and “$” means lawful currency of the United States.

“Dominion Energy” or “DEI” means Dominion Energy, Inc., a Virginia corporation,
and its successors and permitted assigns.

“DEI Sublimit” means $3,750,000,000 as such amount may be adjusted pursuant to
Sections 2.6(e) and 2.9.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

6

--------------------------------------------------------------------------------

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) any Lender or Affiliate or Subsidiary of a Lender
and (b) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D) that is either a bank organized or
licensed under the laws of the United States of America or any State thereof or
that has agreed to provide the information listed in Section 4.4(f) to the
extent that it may lawfully do so and that is approved by the Administrative
Agent and DEI (such approval not to be unreasonably withheld or delayed);
provided that (i) DEI’s consent is not required pursuant to clause (a) or, with
respect to clause (b), during the existence and continuation of a Default or an
Event of Default, (ii) each Eligible Assignee shall be reasonably acceptable to
the Issuing Lenders, and (iii) none of the Borrowers nor any Affiliate or
Subsidiary of any Borrower shall qualify as an Eligible Assignee. In no event
may a natural person (or holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural person) or a Defaulting
Lender be an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means with respect to each Borrower each person (as defined in
Section 3(9) of ERISA) which together with such Borrower or any Subsidiary of
such Borrower would be deemed to be a member of the same “controlled group”
within the meaning of Section 414(b), (c), (m) and (o) of the Code or under
common control within the meaning of Section 4001(a)(14) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Loans” means a Loan that bears interest at the Adjusted Eurodollar
Rate.

“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

“Eurodollar Rate” = Interbank Offered Rate                

1 - Eurodollar Reserve Percentage

Notwithstanding the foregoing, if the Eurodollar Rate at any time shall be less
than zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without

7

--------------------------------------------------------------------------------

 

 

benefits of credits for proration, exceptions or offsets that may be available
from time to time to a Lender. The Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Eurodollar Revolving Loan” means a Revolving Loan bearing interest at a rate of
interest determined by reference to the Eurodollar Rate.

“Event of Default” with respect to any Borrower has the meaning specified in
Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Borrowers” has the meaning set forth in the recitals hereof.

“Existing Credit Agreement” has the meaning set forth in the recitals hereof.

“Existing Letters of Credit” has the meaning set forth in Section 5.1(a).

“Existing Maturity Date” has the meaning set forth in Section 2.8(a).

“Extension of Maturity Date Certificate” has the meaning set forth in Section
2.8(b).

“Extension of Maturity Date Request” has the meaning set forth in Section
2.8(a).

“Extension Period” has the meaning set forth in Section 2.8(a).

“Facility Fees” has the meaning set forth in Section 3.4(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

“Federal Funds Rate” means for any day the rate calculated by the NYFRB based on
such day’s federal funds transactions by depositary institutions (as determined
in such manner as the NYFRB shall set forth on its public website from time to
time), as published by the NYFRB on the Business Day next succeeding such day;
provided that if the Federal Funds Rate at any time shall be less than zero,
such rate shall be deemed to be zero for purposes of this Credit Agreement.

“Fee Letter” is the collective reference to (i) that certain fee letter dated as
of January 10, 2018, among the Borrowers (other than SCE&G), JPMCB, Mizuho Bank,
Ltd. and the joint lead arrangers, as defined therein, (ii) that certain fee
letter dated as of January 10, 2018, among the Borrowers (other than SCE&G),
Bank of America, N.A., The Bank of Nova Scotia, Wells Fargo Bank, N.A. and the
joint lead arrangers, as defined therein, (iii) that certain fee letter dated as
of March 20, 2018, among the Borrowers (other than SCE&G) and the Administrative
Agent and (iv) any other fee letter executed by the applicable Borrowers and any
Issuing Lender in its capacity as such relating to fees and similar payment
obligations in connection with Section 5.3 of this Credit Agreement.

8

--------------------------------------------------------------------------------

 

 

“Fee Payment Date” shall mean (a) the first Business Day of each January, April,
July and October and (b) the Maturity Date.

“Fiduciary Rule” has the meaning set forth in Section 11.10(b)(ii).

“Fitch” means Fitch Ratings Ltd., or any successor or assignee of the business
of such company in the business of rating securities.

“Funded Debt” means, as to any Person, without duplication: (a) all Indebtedness
of such Person for borrowed money or which has been incurred in connection with
the acquisition of assets (excluding letters of credit, bankers’ acceptances,
Non-Recourse Debt, Mandatorily Convertible Securities, Trust Preferred
Securities and Hybrid Equity Securities), (b) all capital lease obligations of
such Person (including Synthetic Lease Obligations only to the extent actually
included on such Person’s balance sheet delivered pursuant to Sections 8.1(a) or
8.1(b)) and (c) all Guaranty Obligations of Funded Debt of other Persons
(including Guaranty Obligations of Funded Debt consisting of Synthetic Lease
Obligations only to the extent such Guaranty Obligations are actually included
on such Person’s balance sheet delivered pursuant to Sections 8.1(a) or 8.1(b)).
Notwithstanding the foregoing (and without limiting a Borrower’s rights under
Section 1.3), all obligations of a Borrower under a lease or other arrangement
(other than Synthetic Lease Obligations) that is determined by such Borrower to
be an operating lease under GAAP (as in effect as of the Closing Date) and any
replacement of such lease or such other arrangement on substantially consistent
terms regarding the amount thereof, use of proceeds provisions and economic
provisions (subject to prevailing market conditions at the time of such
replacement) and therefore not Funded Debt shall continue to be excluded from
this definition notwithstanding any changes in applicable accounting rules
effective after the date of such determination by such Borrower.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” has the meaning set forth in Section 12.18 hereof.

9

--------------------------------------------------------------------------------

 

 

“Guaranty Obligations” means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase property, securities or
services) if such obligation would constitute an indirect guarantee of
indebtedness of others and the disclosure of such obligation would be required
in such Person’s financial statements under GAAP; provided, however, that the
term Guaranty Obligations shall not include (i) endorsements for deposit or
collection in the ordinary course of business, (ii) obligations under purchased
power contracts or (iii) obligations of such Person otherwise constituting
Guaranty Obligations under this definition to provide contingent equity support,
to keep well, to purchase assets, goods, securities or services, to take or pay
or to maintain financial statement conditions or otherwise in respect of any
Subsidiary or Affiliate of such Person in connection with the non-utility
non-recourse financing activities of such Subsidiary or Affiliate.

“Hybrid Equity Securities” means any securities issued by a Borrower or a
financing vehicle of a Borrower that (i) are classified as possessing a minimum
of “minimal equity content” by S&P, Basket B equity credit by Moody’s, and 25%
equity credit by Fitch and (ii) require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of the Revolving Loans and all other amounts due under this Credit Agreement.

“IBA” has the meaning set forth in Section 1.5.

“Impacted Interest Period” has the meaning set forth in the definition of
“Interbank Offered Rate”.

“Indebtedness” means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person;
(d) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of a Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers’ acceptances.

“Interbank Offered Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page or LIBOR02 Page (or, in
the event such rate does not appear on such Reuters pages or screens, on any
successor or substitute page on such screen that displays

10

--------------------------------------------------------------------------------

 

 

such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) as the London
interbank offered rate as administered by the IBA for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBOR01 Page or
LIBOR02 Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%). If the Screen Rate
is not available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the Interbank Offered Rate shall be the
Interpolated Rate at such time. “Interpolated Rate” means, at any time, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

“Interest Payment Date” means (a) as to Base Rate Loans of any Borrower, the
last day of each fiscal quarter of such Borrower and the Maturity Date and (b)
as to Eurodollar Loans of any Borrower, the last day of each applicable Interest
Period and the Maturity Date and, in the case of any Interest Period longer than
three months, the respective dates that fall every three months after the first
day of such Interest Period. If an Interest Payment Date falls on a date which
is not a Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
such Interest Payment Date shall be deemed to be the immediately preceding
Business Day.

“Interest Period” means as to Eurodollar Loans, a period of 7 days (in the case
of new money borrowings) and one, two, three or six months’ duration, as the
relevant Borrower may elect, commencing, in each case, on the date of the
borrowing (including continuations and conversions of Eurodollar Revolving
Loans); provided, however, (i) if any Interest Period would end on a day which
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then such Interest Period shall end
on the next preceding Business Day), (ii) no Interest Period shall extend beyond
the Maturity Date and (iii) with respect to Eurodollar Loans, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.

“Interpolated Rate” has the meaning set forth in the definition of “Interbank
Offered Rate”.

“Issuing Lender” means, with respect to any Letter of Credit, the issuer
thereof, which shall be any of JPMCB, Bank of America, N.A., The Bank of Nova
Scotia, Wells Fargo Bank, N.A., U.S. Bank National Association, KeyBank National
Association, any affiliate of any of the foregoing, or one or more consenting
Lenders selected by the Joint Lead Arrangers in consultation with and
satisfactory to the Borrowers, each in its capacity as issuer of any Letter of
Credit.

11

--------------------------------------------------------------------------------

 

 

“Joint Lead Arrangers” means JPMCB, Mizuho Bank, Ltd., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Credit Agreement), The Bank of Nova Scotia and Wells Fargo Securities, LLC.

“JPMCB” means JPMorgan Chase Bank, N.A.

“L/C Commitment” means $2,000,000,000.

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 5.5. The L/C Obligation of any
Lender at any time shall be its Commitment Percentage of the total L/C
Obligations at such time.

“L/C Participants” means the collective reference to all the Lenders other than
the applicable Issuing Lender.

“Lenders” means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 12.3(b). Unless the context otherwise requires, the
term “Lenders” includes the Issuing Lender.

“Letter of Credit” has the meaning set forth in Section 5.1(a).

“Letter of Credit Fees” has the meaning set forth in Section 5.3(a).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

“Loan” means any loan made by any Lender pursuant to this Credit Agreement.

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by a Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases (other than repayments, prepayments, redemptions or repurchases that
are to be settled by the issuance of equity securities by a Borrower or the
proceeds of which are concurrently applied to purchase equity securities from a
Borrower), in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement.

12

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means with respect to any Borrower a material adverse
effect, after taking into account applicable insurance, if any, on (a) the
operations, financial condition or business of such Borrower and its
subsidiaries taken as a whole, (b) the ability of such Borrower to perform its
obligations under this Credit Agreement or (c) the validity or enforceability of
this Credit Agreement or any of the other Credit Documents against such
Borrower, or the rights and remedies of the Lenders against such Borrower
hereunder or thereunder; provided, however, that a transfer of assets permitted
under and in compliance with Section 9.3 shall not be considered to have a
Material Adverse Effect.

“Material Subsidiary” shall mean (i) with respect to any Borrower, a Subsidiary
of such Borrower whose total assets (as determined in accordance with GAAP)
represent at least 20% of the total assets of such Borrower, on a consolidated
basis and (ii) notwithstanding the foregoing, VaPower with respect to DEI.

“Maturity Date” means March 20, 2023 or such later date as shall be determined
pursuant to the provisions of Section 2.8, or if such date is not a Business
Day, the Business Day next succeeding such date.

“Maximum L/C Commitment” has the meaning set forth in Section 5.1(c) hereof.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any ERISA Affiliate is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a ERISA Affiliate during such five year period but
only with respect to the period during which such Person was a ERISA Affiliate.

“Net Worth” means with respect to any Borrower, as of any date, the
shareholders’ equity or net worth of such Borrower and its Consolidated
Affiliates (including, but not limited to, the value of any Mandatorily
Convertible Securities, Trust Preferred Securities, Hybrid Equity Securities and
Preferred Stock; but, excluding the accumulated other comprehensive income or
loss component of shareholders’ equity (“AOCI”), such AOCI to be computed
assuming that such Borrower was entitled to utilize hedge accounting treatment
for applicable interest expense and interest income items identified by such
Borrower), on a consolidated basis, as determined in accordance with GAAP except
as otherwise noted above.

“Non-Recourse Debt” means Indebtedness (a) as to which no Borrower (i) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (ii) is directly or indirectly liable as a
guarantor or otherwise, or (iii) constitutes the lender; (b) no default with
respect to which would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of any Borrower to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders will not have any recourse to the stock or assets of any Borrower (other
than the specific assets pledged to secure such Indebtedness) and the relevant
legal documents so provide.

13

--------------------------------------------------------------------------------

 

 

“Non-Regulated Assets” means with respect to any Borrower, the operations that
are not regulated by a Governmental Authority with respect to ratemaking (i.e.,
merchant generation, exploration and production, producer services or retail
supply assets of the Borrower).

“Notes” means the reference to the Revolving Loan Notes of the Borrowers.

“Notice of Borrowing” means a request by a Borrower for a Loan in the form of
Exhibit 2.2(a).

“Notice of Continuation/Conversion” means a request by a Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.2(c).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any date that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates is published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Credit Agreement.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Offered Increase Amount” has the meaning set forth in Section 2.6(a).

“Other Taxes” has the meaning set forth in Section 4.4(b) hereof.

“Overnight Bank Funding Rate” means, for any date, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Patriot Act” has the meaning set forth in Section 12.19 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

“Pension Plans” has the meaning set forth in Section 8.8 hereof.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

14

--------------------------------------------------------------------------------

 

 

“Plan” means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate of a Borrower.

“Plan Asset Regulation” means the regulations issued by the United States
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the United States Code of Federal Regulations, as modified by Section 3(42)
of ERISA, as the same may be amended from time to time.

“Preferred Stock” means any Capital Stock issued by a Borrower that is entitled
to preference or priority over any other Capital Stock of such Borrower in
respect of the payment of dividends or distribution of assets upon liquidation,
or both.

“Prime Rate” means the per annum rate of interest established from time to time
by JPMCB at its principal office in New York, New York as its Prime Rate. Any
change in the interest rate resulting from a change in the Prime Rate shall
become effective as of 12:01 a.m. of the Business Day on which each change in
the Prime Rate is announced by the Administrative Agent. The Prime Rate is a
reference rate used by the Administrative Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged on
any extension of credit to any debtor.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Questar Gas” means Questar Gas Company, a Utah corporation, and its successors
and permitted assigns.

“Questar Gas Sublimit” means $250,000,000 as such amount may be adjusted
pursuant to Sections 2.6(e) and 2.9.

“Rating” means the rating assigned by S&P, Moody’s or Fitch to a Borrower based
on such Borrower’s senior, unsecured, non-credit-enhanced obligations or, if no
such rating is assigned to a Borrower by at least two of S&P, Moody’s or Fitch,
the issuer rating assigned to such Borrower by S&P, Moody’s or Fitch.

“Register” has the meaning set forth in Section 12.3(c).

“Reimbursement Obligation” means the obligation of each Borrower to reimburse an
Issuing Lender pursuant to Section 5.5 for amounts drawn under each Letter of
Credit issued by such Issuing Lender for the account of such Borrower.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Requested Maturity Date” has the meaning set forth in Section 2.8(a).

15

--------------------------------------------------------------------------------

 

 

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment Percentage of such
Lender multiplied by the Revolving Loan Commitment and (b) at any time after the
termination of the Commitments, the sum of (i) the outstanding amount of Loans
owed to such Lender and (ii) such Lender’s Commitment Percentage of the L/C
Obligations then outstanding.

“Responsible Officer” means, with respect to any Borrower, each of the Chief
Financial Officer, the Treasurer and any Assistant Treasurer – Corporate
Finance, of such Borrower.

“Resolution Authority” means, (i) with respect to any Lender that is a UK
Financial Institution, a UK Resolution Authority and (ii) with respect to any
Lender that is a EEA Financial Institution, an EEA Resolution Authority.

“Restatement Effective Date” has the meaning set forth in Section 6.1 hereof.

“Revolving Loan” means a Loan made by the Lenders to a Borrower pursuant to
Section 2.1(a) hereof.

“Revolving Loan Commitment” means Six Billion Dollars ($6,000,000,000), as such
amount may be otherwise reduced in accordance with Section 2.5 or increased in
accordance with Section 2.6.

“Revolving Loan Commitment Increase Notice” has the meaning set forth in Section
2.6(a).

“Revolving Loan Notes” means with respect to any Borrower the promissory notes
of such Borrower in favor of each Lender evidencing the Revolving Loans made to
such Borrower and substantially in the form of Exhibit 2.7(a), as such
promissory notes may be amended, modified, supplemented or replaced from time to
time.

“S&P” means S&P Global Inc. or any successor in the business of rating
securities.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Credit Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person
described in clause (a) or (b) above.

16

--------------------------------------------------------------------------------

 

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

“SCE&G” means Dominion Energy South Carolina, Inc. (f/k/a South Carolina
Electric & Gas Company), a South Carolina corporation, and its successors and
permitted assigns.

“SCE&G Indenture” means the Indenture, dated as of April 1, 1993, from SCE&G to
NationsBank of Georgia, National Association, predecessor to The Bank of New
York Mellon Trust Company, N.A., as supplemented to date and as it may hereafter
be amended and supplemented.

“SCE&G Sublimit” means $500,000,000 as such amount may be adjusted pursuant to
Sections 2.6(e) and 2.9.

“Screen Rate” has the meaning set forth in the definition of “Interbank Offered
Rate”.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person’s assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

“SPV” has the meaning set forth in Section 12.18 hereof.

“Sublimit” means, individually, the DEI Sublimit, the VaPower Sublimit, the
Questar Gas Sublimit or the SCE&G Sublimit and collectively, the “Sublimits”.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Credit Agreement shall refer to a Subsidiary or Subsidiaries of a Borrower.

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such

17

--------------------------------------------------------------------------------

 

 

Synthetic Lease that would (if such lease was required to be classified and
accounted for as a capital lease on a balance sheet of such Person in accordance
with GAAP) be required to be capitalized on the balance sheet of such Person at
such time.

“Taxes” has the meaning set forth in Section 4.4(a).

“Terminating Lender” has the meaning set forth in Section 2.8(a).

“Total Funded Debt” means with respect to each Borrower all Funded Debt of such
Borrower and its Consolidated Affiliates, on a consolidated basis, as determined
in accordance with GAAP except as otherwise provided in this Credit Agreement.

“Trust Preferred Securities” means the preferred securities issued by a
subsidiary capital trust established by any of the Borrowers outstanding on the
date hereof and reflected as Unsecured Junior Subordinated Notes Payable to
Affiliated Trust, 8.4%, due 2031, in the financial statements of any of the
Borrowers for the fiscal year ended December 31, 2017, and any additional trust
preferred securities that are substantially similar thereto, along with the
junior subordinated debt obligations of any of the Borrowers, so long as (a) the
terms thereof require no repayments or prepayments and no mandatory redemptions
or repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement, (b) such securities are
subordinated and junior in right of payment to all obligations of such Borrower
for or in respect of borrowed money and (c) the obligors in respect of such
preferred securities and subordinated debt have the right to defer interest and
dividend payments, in each case, to substantially the same extent as such
currently outstanding preferred securities or on similar terms customary for
trust preferred securities and not materially less favorable to the interests of
such Borrower or the Lenders.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Utilized Revolving Commitment” means, for any Borrower for any day from the
Closing Date to the Maturity Date, an amount equal to the sum of (a) the
aggregate principal amount of all Loans outstanding on such day to such Borrower
and (b) the aggregate L/C Obligations of such Borrower then outstanding.

“VaPower” means Virginia Electric and Power Company, a Virginia corporation and
its successors and permitted assigns.

18

--------------------------------------------------------------------------------

 

 

“VaPower Indenture” means the first mortgage bond indenture, dated November 1,
1935, by and between VaPower and The Bank of New York Mellon (successor to
JPMorgan Chase Bank, N.A., formerly known as The Chase Manhattan Bank and The
Chase National Bank of the City of New York), as supplemented and amended
through the date hereof and as the same may be hereafter amended, supplemented
and/or amended and restated or replaced in its entirety.

“VaPower Sublimit” means $1,500,000,000 as such amount may be adjusted pursuant
to Sections 2.6(e) and 2.9.

“Wholly-Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors’ qualifying shares or
local ownership shares required by law and outstanding publicly owned Preferred
Stock of VaPower, Questar Gas or SCE&G) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

“Withholding Agent” means any Borrower or the Administrative Agent, as
determined by applicable law.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2   Computation of Time Periods; Other Definitional Provisions.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Sections”, “Schedules” and
“Exhibits” shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.

1.3   Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 8.1; provided,
however, if (a) a Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by such
Borrower to the Lenders as to which no such objection shall have been made.

19

--------------------------------------------------------------------------------

 

 

1.4   Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

1.5   Interest Rates; LIBOR Notifications.

The interest rate on Eurodollar Loans is determined by reference to the
Eurodollar Rate, which is derived from the London interbank offered rate. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administration, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. The Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “Eurodollar Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, any such alternative, successor or
replacement rate implemented pursuant to Section 4.1), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

1.6   Divisions.

For all purposes under the Credit Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.

SECTION 2. LOANS

2.1   Revolving Loan Commitment.

(a)Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make revolving loans to each Borrower in Dollars, at
any time and from time to time, during the Commitment Period (each a “Revolving
Loan” and collectively the “Revolving Loans”); provided that (i) the Utilized
Revolving Commitments of (A) DEI shall not exceed the DEI Sublimit, (B) VaPower
shall not exceed the VaPower Sublimit, (C) Questar Gas shall not exceed the
Questar Gas Sublimit, (D) SCE&G shall not exceed the SCE&G Sublimit and (E) the
Borrowers on any day shall not exceed the Revolving Loan Commitment and
(ii) with respect to each individual Lender, the Lender’s pro rata share of the
sum of outstanding Revolving Loans plus the L/C Obligations then outstanding on
any day shall not exceed such Lender’s Commitment Percentage of the Revolving
Loan Commitment. Revolving Loans made to any Borrower shall be the several
obligations of such Borrower. Subject to the terms and conditions of this Credit
Agreement, each Borrower may borrow, repay and reborrow the amount of the
Revolving Loan Commitment made to it.

20

--------------------------------------------------------------------------------

 

 

(b)[Reserved].

2.2   Method of Borrowing for Revolving Loans.

(a)Base Rate Loans. By no later than 11:00 a.m. (or, subject to Section 2.3,
12:00 p.m.) on the date of a Borrower’s request for funding of the borrowing (or
for the conversion of Eurodollar Revolving Loans to Base Rate Loans), such
Borrower shall submit a Notice of Borrowing to the Administrative Agent setting
forth (i) the amount requested, (ii) the desire to have such Revolving Loans
accrue interest at the Base Rate and (iii) except in the case of conversions of
Eurodollar Revolving Loans to Base Rate Loans, complying in all respects with
Section 6.2 hereof.

(b)Eurodollar Revolving Loans. By no later than 11:00 a.m. three Business Days
prior to the date of a Borrower’s request for funding of the borrowing (or for
the conversion of Base Rate Loans to Eurodollar Revolving Loans or the
continuation of existing Eurodollar Loans), such Borrower shall submit a Notice
of Borrowing to the Administrative Agent setting forth (i) the amount requested,
(ii) the desire to have such Revolving Loans accrue interest at the Adjusted
Eurodollar Rate, (iii) the Interest Period applicable thereto, and (iv) except
in the case of conversions of Base Rate Loans to Eurodollar Revolving Loans or
the continuation of existing Eurodollar Loans, complying in all respects with
Section 6.2 hereof.

(c)Continuation and Conversion. Each Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Revolving Loans made to it for a
subsequent Interest Period, to convert Base Rate Loans made to it into
Eurodollar Revolving Loans or to convert Eurodollar Revolving Loans made to it
into Base Rate Loans. By no later than 11:00 a.m. (a) on the date of the
requested conversion of a Eurodollar Revolving Loan to a Base Rate Loan or
(b) three Business Days prior to the date for a requested continuation of a
Eurodollar Revolving Loan or conversion of a Base Rate Loan to a Eurodollar
Revolving Loan, the relevant Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion, setting forth (i) whether the relevant Borrower wishes
to continue or convert such Loans and (ii) if the request is to continue a
Eurodollar Revolving Loan or convert a Base Rate Loan to a Eurodollar Revolving
Loan, the Interest Period applicable thereto. Notwithstanding anything herein to
the contrary, (i) except as provided in Section 4.1 hereof, Eurodollar Revolving
Loans may be converted to Base Rate Loans only on the last day of an Interest
Period applicable thereto; (ii) Eurodollar Revolving Loans may be continued and
Base Rate Loans may be converted to Eurodollar Revolving Loans only if no
Default or Event of Default with respect to the relevant Borrower is in
existence on the date of such extension or conversion; (iii) any continuation or
conversion must comply with Sections 2.2(a) or 2.2(b) hereof, as applicable; and
(iv) failure by such Borrower to properly continue Eurodollar Revolving Loans at
the end of an Interest Period shall be deemed a conversion to Base Rate Loans.

2.3   Funding of Revolving Loans.

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
inform the Lenders as to the terms thereof. Each Lender will make its pro rata
share of the Revolving Loans available to the Administrative Agent by 1:00 p.m.
(if the Notice of Borrowing was received not later than 11:00 a.m. on the date
of the Borrower’s request) or by 2:00 p.m. (if the Notice of Borrowing was
received not later than 12:00 p.m. on the date of the Borrower’s request) on the
date specified in the Notice of Borrowing by deposit (in Dollars) of immediately
available funds at the offices of the Administrative Agent at its principal
office in New York, New York, or at such other address as the Administrative
Agent may designate in writing. All Revolving Loans shall be made by the Lenders
pro rata on the basis of each Lender’s Commitment Percentage.

21

--------------------------------------------------------------------------------

 

 

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. The Administrative Agent will make the
proceeds of such Revolving Loans available to the relevant Borrower promptly
after it receives funds from the Lenders as described in the preceding
paragraph. Unless the Administrative Agent shall have been notified by any
Lender prior to the time of any such Loan that such Lender does not intend to
make available to the Administrative Agent its portion of the Loans to be made
on such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of such Loans, and the
Administrative Agent in reliance upon such assumption, may (in its sole
discretion without any obligation to do so) make available to the relevant
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the relevant
Borrower and such Borrower shall immediately pay such corresponding amount to
the Administrative Agent. The Administrative Agent shall also be entitled to
recover from the Lender or such Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to such Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (a) the applicable rate for such Loan pursuant to the Notice
of Borrowing, if recovered from such Borrower, and (b) the Federal Funds Rate,
if recovered from a Lender.

2.4   Minimum Amounts of Revolving Loans.

Each request for Revolving Loans shall be, in the case of Eurodollar Revolving
Loans, in an aggregate principal amount that is not less than the lesser of
$10,000,000 or the remaining amount available to be borrowed and, in the case of
Base Rate Loans, in an aggregate principal amount that is not less than the
lesser of $5,000,000 or the remaining amount available to be borrowed. Any
Revolving Loan requested shall be in an integral multiple of $1,000,000 unless
the request is for all of the remaining amount available to be borrowed.

2.5   Reductions of Revolving Loan Commitment.

Upon at least three Business Days’ notice, Dominion Energy, on its own behalf
and/or acting on the request of any other Borrower, shall have the right to
permanently terminate or reduce the aggregate unused amount of the Revolving
Loan Commitment available to it and/or such other Borrower at any time or from
time to time; provided that (a) each partial reduction shall be in an aggregate
amount at least equal to $10,000,000 and in integral multiples of $1,000,000
above such amount, (b) no reduction shall be made which would reduce the
Revolving Loan Commitment to an amount less than the Utilized Revolving
Commitment and (c) each such reduction shall have the effect of reducing each
Borrower’s Sublimit in a pro rata amount. Any reduction in (or termination of)
the Revolving Loan Commitment shall be permanent and may not be reinstated
(except as may be otherwise provided pursuant to Section 2.6).

2.6   Revolving Loan Commitment Increase.

(a)The Borrowers shall have the right to increase the Revolving Loan Commitments
pursuant to this Section 2.6 subject to the restrictions of subsection 2.6(d)
below (any such increase, a “Commitment Increase”) provided that (i) no Default
or Event of Default has occurred and is continuing on the date of the Commitment
Increase or shall result from the proposed Commitment Increase and (ii) the
representations and warranties contained in Section 7 and in the other Credit
Documents shall be true and correct in all material respects on and as of the
date of the Commitment Increase as if made on and as of such date (or, if any
such representation and warranty is expressly stated to have been made as of a

22

--------------------------------------------------------------------------------

 

 

specific date, as of such specific date). In the event that the Borrowers wish
to increase the aggregate Revolving Loan Commitment at any time, the Borrowers
shall notify the Administrative Agent in writing of the amount (the “Offered
Increase Amount”) of such proposed increase (such notice, a “Revolving Loan
Commitment Increase Notice”); provided, that the aggregate amount of any such
increase in the Revolving Loan Commitment shall be at least $25,000,000. Each
Revolving Loan Commitment Increase Notice shall specify which Lenders and/or
other banks, financial institutions or other entities the Borrowers desire to
participate in such Commitment Increase. The Borrowers or, if requested by the
Borrowers, the Administrative Agent, will notify such Lenders and/or other
banks, financial institutions or other entities of such offer.

(b)Any additional bank, financial institution or other entity which the
Borrowers select to offer participation in the Commitment Increase and which
elects to become a party to this Credit Agreement and provide a commitment in an
amount so offered and accepted by it pursuant to subsection 2.6(a) shall execute
an Additional Lender Supplement (in substantially the form specified by the
Administrative Agent, each an “Additional Lender Supplement”) with the Borrowers
and the Administrative Agent, whereupon such bank, financial institution or
other entity (herein called an “Additional Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Credit Agreement, and Schedule 1.1
shall be deemed to be amended to add the name and Commitment of such Additional
Lender, provided that (i) the Commitment of any such new Additional Lender shall
be in an amount not less than $25,000,000 and (ii) any Additional Lender shall
be reasonably acceptable to the Administrative Agent and each Issuing Lender.

(c)Any existing Lender which accepts an offer to it by the Borrowers to increase
its Commitment pursuant to Section 2.6 shall, in each case, execute a Commitment
Increase Supplement (in substantially the form specified by the Administrative
Agent, each a “Commitment Increase Supplement”) with the Borrowers and the
Administrative Agent whereupon such Lender shall be bound by and entitled to the
benefits of this Credit Agreement with respect to the full amount of its
Commitment as so increased, and Schedule 1.1 shall be deemed to be amended to so
increase the Commitment of such Lender.

(d)Notwithstanding anything to the contrary in this Section 2.6, it is
understood and agreed that (i) in no event shall any further Commitment Increase
or transaction effected pursuant to this Section 2.6 cause the aggregate
Revolving Loan Commitment hereunder to exceed $7,500,000,000 absent a further
amendment to this Credit Agreement, and (ii) no existing Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.

(e)At the time the Borrowers submit a Revolving Loan Commitment Increase Notice,
they shall advise the Lenders of the allocations of the applicable Commitment
Increase to their respective Sublimits, which allocations would become effective
to increase the applicable Sublimits upon the effectiveness of such Commitment
Increase pursuant hereto.

2.7   Notes.

(a)Revolving Loan Notes. The Revolving Loans made by the Lenders to a Borrower
shall be evidenced, upon request by any Lender, by a promissory note of such
Borrower payable to each Lender in substantially the form of Exhibit 2.7(a)
hereto (the “Revolving Loan Notes”) and in a principal amount equal to the
amount of such Lender’s Commitment Percentage of the Revolving Loan Commitment
as originally in effect.

23

--------------------------------------------------------------------------------

 

 

(b)Recordation of Loan Information. The date, amount, type, interest rate and
duration of Interest Period (if applicable) of each Loan made by each Lender to
each Borrower, and each payment made on account of the principal thereof, shall
be recorded by such Lender on its books; provided that the failure of such
Lender to make any such recordation or endorsement shall not affect the
obligations of such Borrower to make a payment when due of any amount owing
hereunder or under any Note in respect of the Loans to be evidenced by such
Note, and each such recordation or endorsement shall be conclusive and binding
absent manifest error.

2.8   Extension of Maturity Date.

(a)On any anniversary of the Closing Date prior to the Maturity Date, the
Borrowers may request to extend the then-applicable Maturity Date (the “Existing
Maturity Date”) for an additional one-year period (an “Extension Period”) to the
date that is one year after the Existing Maturity Date (the “Requested Maturity
Date”); provided that the Borrowers may extend the Maturity Date for a maximum
two (2) such Extension Periods. The Borrowers may make such request in a notice
given as herein provided and substantially in the form attached hereto as
Exhibit 2.8(a) (the “Extension of Maturity Date Request”) to the Administrative
Agent not less than 30 days and not more than 90 days prior to any anniversary
of the Closing Date, so long as (i) each of the representations and warranties
contained in Section 7 and in the other Credit Documents shall be true and
correct in all material respects on and as of the date of such notice and as of
the commencement date of the relevant Extension Period as if made on and as of
each date (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date) and (ii) no
Default or Event of Default shall have occurred and be continuing on the date of
such notice and as of the commencement date of the relevant Extension Period.
Each Lender, acting in its sole discretion, shall, not later than a date 30 days
after its receipt of any such notice from the Administrative Agent, notify the
Borrowers and the Administrative Agent in writing of its election to extend or
not to extend the Existing Maturity Date with respect to its Commitment. Any
Lender which shall not timely notify the Borrowers and the Administrative Agent
of its election to extend the Existing Maturity Date shall be deemed not to have
elected to extend the Existing Maturity Date with respect to its Commitment (any
Lender who timely notifies the Borrowers and the Administrative Agent of an
election not to extend or fails to timely notify the Borrowers and the
Administrative Agent of its election being referred to as a “Terminating Lender”
and all such Lenders, collectively, the “Terminating Lenders”). The election of
any Lender to agree to a requested extension shall not obligate any other Lender
to agree to such requested extension.

(b)If and only if (i) one or more Lenders shall have agreed in writing during
the 30 day period referred to in Section 2.8(a) to extend the Existing Maturity
Date and (ii) the Borrowers shall have submitted to the Administrative Agent, on
the commencement date of the relevant Extension Period, a certificate of the
Borrowers, substantially in the form of Exhibit 2.8(b) (the “Extension of
Maturity Date Certificate”), stating that (x) the representations and warranties
made by each Borrower in or pursuant to the Credit Documents are true and
correct in all material respects on and as of the date thereof (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (y) no Default or Event of Default
by each Borrower has occurred and is continuing, then (A) the Commitments of the
Lenders other than Terminating Lenders (the “Continuing Lenders”, each a
“Continuing Lender”) shall, subject to the other provisions of this Credit
Agreement, be extended to the Requested Maturity Date specified in the Extension
of Maturity Date Request from the Borrowers, and as to such Lenders the term
“Maturity Date”, as used herein, shall on and after the date as of which the
requested extension is effective mean such Requested Maturity Date, provided
that if such date is not a Business Day, then such Requested Maturity Date shall
be the next succeeding Business Day and (B) the Commitments and L/C Commitment
share (if applicable) of the Terminating Lenders shall continue until the
Existing Maturity Date and shall then terminate, and as to the Terminating
Lenders, the term “Maturity Date”, as used herein, shall continue to mean the
Existing Maturity Date. The Administrative Agent shall promptly notify (x) the
Lenders of any Extension of Maturity Date Request, (y) the Lenders and the
Borrowers of any extension of the Existing Maturity Date pursuant to this
Section 2.8 and (z) the Borrowers and the Lenders of any Lender which becomes a
Terminating Lender.

24

--------------------------------------------------------------------------------

 

 

(c) In the event that the Maturity Date shall have been extended for the
Continuing Lenders in accordance with paragraph 2.8(b) above and, in connection
with such extension, there are Terminating Lenders, the Borrowers may, at their
own expense and in their sole discretion and prior to the Existing Maturity
Date, require any Terminating Lender to transfer and assign its interests,
rights and obligations under this Credit Agreement in accordance with Section
4.5 to an Eligible Assignee that shall assume such assigned obligations and that
shall agree that its Commitment will expire on the Maturity Date in effect for
Continuing Lenders; provided, however, that the Borrowers shall have given
written notice to the Administrative Agent in the case of an assignee that is
not a Lender. Any such Eligible Assignee’s initial Maturity Date shall be the
Maturity Date in effect for the Continuing Lenders at the time of such
assignment. The Borrowers shall not be permitted to require a Lender to assign
any part of its interests, rights and obligations under this Credit Agreement
pursuant to this Section 2.8(c) unless the Borrowers have notified such Lender
of their intention to require the assignment thereof at least ten days prior to
the proposed assignment date. Any Eligible Assignee which becomes a Lender as a
result of such an assignment made pursuant to this Section 2.8(c) shall be
deemed to have consented to the applicable Extension of Maturity Date Request
and, therefore, shall not be a Terminating Lender.

(d)Revolving Loans or L/C Obligations owing to any Terminating Lender on the
Existing Maturity Date with respect to such Terminating Lender shall be repaid
in full, with accrued interest and all other amounts then due and owing thereon,
on the Existing Maturity Date with respect to such Terminating Lender.

2.9   Adjustment of Sublimits.

So long as no Event of Default exists with respect to any Borrower and the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents (excluding clause (ii) of the second paragraph of Section 7.6
and excluding Section 7.9) are true and correct in all material respects on and
as of the date of a Sublimit Adjustment Letter with the same effect as if made
on such date (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date), upon five
Business Days’ notice to the Administrative Agent pursuant to a Sublimit
Adjustment Letter substantially in the form of Exhibit 2.9, the Borrowers may up
to six times in a calendar year reallocate the amounts of their Sublimits
between their respective Sublimits, provided that the Questar Gas Sublimit shall
not at any time exceed $1,000,000,000 and the SCE&G Sublimit shall not at any
time exceed $1,000,000,000.

SECTION 3. PAYMENTS

3.1   Interest.

(a)Interest Rate.

(i)All Base Rate Loans made to a Borrower shall accrue interest at the Base Rate
with respect to such Borrower.

(ii)All Eurodollar Loans made to a Borrower shall accrue interest at the
Adjusted Eurodollar Rate applicable to such Borrower.

(b)Default Rate of Interest. Upon the occurrence, and during the continuance, of
an Event of Default under Section 10.1(a) with respect to any Borrower, the
principal of and, to the extent permitted by law, interest on the Loans
outstanding to such Borrower and any other amounts owing by such Borrower
hereunder or under the other Credit Documents shall bear interest, payable on
demand, at a per annum rate equal to 2% plus the rate which would otherwise be
applicable (or if no rate is applicable, then the rate for Loans outstanding to
such Borrower that are Base Rate Loans plus 2% per annum).

25

--------------------------------------------------------------------------------

 

 

(c)Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

3.2   Prepayments.

(a)Voluntary Prepayments. Each Borrower shall have the right to prepay Loans
made to it in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on three
Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 4.3 hereof and
(ii) each such partial prepayment of Loans shall be in the minimum principal
amount of $10,000,000. Amounts prepaid hereunder shall be applied as such
Borrower may elect; provided that if such Borrower fails to specify the
application of a voluntary prepayment then such prepayment shall be applied in
each case first to Base Rate Loans of such Borrower and then to Eurodollar
Revolving Loans of such Borrower in direct order of Interest Period maturities.

(b)Mandatory Prepayments. If at any time the amount of the Utilized Revolving
Commitment exceeds the Revolving Loan Commitment, one or more of the Borrowers
shall immediately make a principal payment to the Administrative Agent in the
manner and in an amount necessary to be in compliance with Section 2.1 hereof.
Any payments made under this Section 3.2(b) shall be subject to Section 4.3
hereof and shall be applied first to Base Rate Loans of the relevant Borrower,
then to Eurodollar Revolving Loans of the relevant Borrower in direct order of
Interest Period maturities pro rata among all Lenders holding same.

3.3   Payment in Full at Maturity.

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing under this
Credit Agreement, shall be due and payable in full, unless accelerated sooner
pursuant to Section 10 hereof.

3.4   Fees

(a)Facility Fees.

(i)In consideration of the Revolving Loan Commitment being made available by the
Lenders hereunder, DEI agrees to pay to the Administrative Agent (for itself and
on behalf of VaPower, Questar Gas, and SCE&G), for the pro rata benefit of each
Lender (except as otherwise provided in Section 12.9 with respect to a
Defaulting Lender), a per annum fee equal to the Applicable Percentage for
Facility Fees multiplied by the Revolving Loan Commitment (the “Facility Fees”).

(ii)The accrued Facility Fees shall be due and payable in arrears on each Fee
Payment Date (as well as on any date that the Revolving Loan Commitment is
reduced) for the immediately preceding fiscal quarter (or portion thereof),
beginning with the first of such dates to occur after the Closing Date.

(b)Administrative Fees. Dominion Energy agrees to pay to the Administrative
Agent an annual fee as agreed to between the Borrowers and the Administrative
Agent.

3.5   Place and Manner of Payments.

26

--------------------------------------------------------------------------------

 

 

All payments of principal, interest, fees, expenses and other amounts to be made
by each Borrower under this Credit Agreement shall be received not later than
2:00 p.m. on the date when due in Dollars and in immediately available funds,
without setoff, deduction, counterclaim or withholding of any kind, by the
Administrative Agent at its offices in New York, New York, except payments to be
made directly to an Issuing Lender as provided herein. Each Borrower shall, at
the time it makes any payment under this Credit Agreement, specify to the
Administrative Agent, the Loans, fees or other amounts payable by such Borrower
hereunder to which such payment is to be applied (and in the event that it fails
to specify, or if such application would be inconsistent with the terms hereof,
the Administrative Agent, shall distribute such payment to the Lenders in such
manner as it reasonably determines in its sole discretion).

3.6   Pro Rata Treatment.

Except to the extent otherwise provided herein, all Revolving Loans, each
payment or prepayment of principal of any Revolving Loan, each payment of
interest on the Revolving Loans, each payment of Facility Fees and Letter of
Credit Fees, each reduction of the Revolving Loan Commitment, and each
conversion or continuation of any Revolving Loans, shall be allocated pro rata
among the Lenders in accordance with the respective Commitment Percentages.

3.7   Computations of Interest and Fees.

(a)Except for Base Rate Loans computed using the Prime Rate, on which interest
shall be computed on the basis of a 365 or 366 day year as the case may be, all
computations of interest and fees hereunder shall be made on the basis of the
actual number of days elapsed over a year of 360 days.

(b)It is the intent of the Lenders and each Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrowers are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum non-usurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum non-usurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum non-usurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
of the relevant Borrower and not to the payment of interest, or refunded to the
relevant Borrower or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal amount of the
Loans of the relevant Borrower. The right to demand payment of the Loans of any
Borrower or any other indebtedness evidenced by any of the Credit Documents does
not include the right to receive any interest which has not otherwise accrued on
the date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand. All interest paid or agreed to be
paid to the Lenders with respect to the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such indebtedness does not exceed the maximum
non-usurious amount permitted by applicable law.

27

--------------------------------------------------------------------------------

 

 

3.8   Sharing of Payments.

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Revolving Loan or L/C Obligation owing to such Lender under this
Credit Agreement through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans, in such amounts and with such other adjustments
from time to time, as shall be equitable in order that all Lenders share such
payment in accordance with their respective ratable shares as provided for in
this Credit Agreement. Each Lender further agrees that if a payment to a Lender
(which is obtained by such Lender through the exercise of a right of set-off,
banker’s lien, counterclaim or otherwise) shall be rescinded or must otherwise
be restored, each Lender which shall have shared the benefit of such payment
shall, by repurchase of a participation theretofore sold, return its share of
that benefit to each Lender whose payment shall have been rescinded or otherwise
restored. Each Borrower agrees that any Lender so purchasing such a
participation in Loans made to such Borrower may, to the fullest extent
permitted by law, exercise all rights of payment, including set-off, banker’s
lien or counterclaim, with respect to such participation as fully as if such
Lender were a holder of such Loan or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender shall fail to remit to the Administrative Agent or any other
Lender an amount payable by such Lender to the Administrative Agent or such
other Lender pursuant to this Credit Agreement on the date when such amount is
due, such payments shall accrue interest thereon, for each day from the date
such amount is due until the day such amount is paid to the Administrative Agent
or such other Lender, at a rate per annum equal to the Federal Funds Rate.

3.9   Evidence of Debt.

(a)Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to a Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender by or for the account of
each Borrower from time to time under this Credit Agreement. Each Lender will
make reasonable efforts to maintain the accuracy of its account or accounts and
to promptly update its account or accounts from time to time, as necessary.

(b)The Administrative Agent shall maintain the Register for each Borrower
pursuant to Section 12.3(c), and a subaccount for each Lender, in which
Registers and subaccounts (taken together) shall be recorded (i) the amount,
type and Interest Period of each such Loan hereunder in accordance with the
documents submitted by a Borrower under Section 2.2, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrowers and each Lender’s share
thereof. The Administrative Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

(c)The entries made in the accounts, Registers and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of each Borrower
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Registers or such
subaccounts, as applicable, or any error therein, shall not in any manner affect
the obligation of any Borrower to repay the Loans made by such Lender to such
Borrower in accordance with the terms hereof.

28

--------------------------------------------------------------------------------

 

 

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

4.1   Eurodollar Loan Provisions.

(a)Unavailability.

(i)If, prior to the commencement of any Interest Period for a Eurodollar Loan:

(A)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Interbank Offered Rate or the Eurodollar Rate, as applicable
(including, without limitation, because the Screen Rate is not available or
published on a current basis), for such Interest Period; or

(B)the Administrative Agent is advised by the Required Lenders that the
Interbank Offered Rate or the Eurodollar Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Notice of
Continuation/Conversion that requests the conversion of any Revolving Loan to,
or continuation of any Revolving Loan as, a Eurodollar Loan shall be ineffective
and such Loan shall remain or convert to a Base Rate Loan and (B) if any Notice
of Borrowing requests a Eurodollar Loan, such Loan shall be made as a Base Rate
Loan.

(ii)If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (y) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Interbank Offered Rate and/or Eurodollar Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
loans in the United States at such time, and shall enter into an amendment to
this Credit Agreement to reflect such alternate rate of interest and such other
related changes to this Credit Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 12.6, such amendment shall become effective
without any further action or consent of any other party to this Credit
Agreement so long as the Administrative Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (ii) (but, in the
case of the circumstances described in clause (y) of the first sentence of this
clause (ii), only to the extent the Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Notice of
Continuation/Conversion that requests the conversion of any Revolving Loan to,
or continuation of any Revolving Loan as, a Eurodollar Loan shall be ineffective
and (y) if any Notice of Borrowing requests a Eurodollar Loan, such Loan shall
be made as a Base Rate Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Credit Agreement.

29

--------------------------------------------------------------------------------

 

 

(b)Change in Legality.

(i)Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the relevant Borrower and to the Administrative Agent, such
Lender may:

(A)declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender to such Borrower
hereunder, whereupon any request by such Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and

(B)require that all outstanding Eurodollar Loans made by it to such Borrower be
converted to Base Rate Loans in which event all such Eurodollar Loans shall be
automatically converted to Base Rate Loans.

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
to such Borrower or the converted Eurodollar Loans of such Lender to such
Borrower shall instead be applied to repay the Base Rate Loans made by such
Lender to such Borrower in lieu of, or resulting from the conversion of, such
Eurodollar Loans.

(c)Increased Costs. If at any time a Lender or Issuing Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to the making, continuing or converting, the commitment to make or
the maintaining of any Eurodollar Loan or the issuance, the commitment to issue
or the maintaining of any Letter of Credit or any participation therein,
including subjecting any Lender to any taxes (other than Taxes, Other Taxes and
the excluded taxes described in the definition of Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, because
of (i) any change since the date of this Credit Agreement in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or such order) including, without
limitation, the imposition, modification or deemed applicability of any
reserves, deposits, liquidity or similar requirements (such as, for example, but
not limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Adjusted Eurodollar Rate) or (ii) other circumstances
affecting the London interbank Eurodollar market; then the relevant Borrower
shall pay to such Lender or Issuing Lender promptly upon written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender or Issuing
Lender may determine in its sole discretion) as may be required to compensate
such Lender or Issuing Lender for such increased costs or reductions in amounts
receivable hereunder.

Each determination and calculation made by a Lender or Issuing Lender under this
Section 4.1 shall, absent manifest error, be binding and conclusive on the
parties hereto.

Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer

30

--------------------------------------------------------------------------------

 

 

Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof, shall
in each case be deemed to be a change in law, regardless of the date enacted,
adopted, issued or implemented.

4.2   Capital Adequacy.

If any Lender or Issuing Lender determines that the adoption or effectiveness,
after the date hereof, of any applicable law, rule or regulation regarding
capital adequacy or liquidity, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender or Issuing Lender (or its parent
corporation) with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Lender’s (or parent corporation’s)
capital or assets as a consequence of its commitments or obligations hereunder
to any Borrower to a level below that which such Lender or Issuing Lender (or
its parent corporation) could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
Issuing Lender’s (or parent corporation’s) policies with respect to capital
adequacy or liquidity), then, upon notice from such Lender or Issuing Lender,
the relevant Borrower shall pay to such Lender or Issuing Lender such additional
amount or amounts (but without duplication of any amounts payable under Section
4.1(c)) as will compensate such Lender or Issuing Lender (or its parent
corporation) for such reduction. Each determination by any such Lender or
Issuing Lender of amounts owing under this Section 4.2 shall, absent manifest
error, be conclusive and binding on the parties hereto.

4.3   Compensation.

Each Borrower shall compensate each Lender, upon its written request, for all
reasonable losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by the Lender to fund its Eurodollar Loans
to such Borrower) which such Lender may sustain:

(a)if for any reason (other than a default by such Lender or the Administrative
Agent) a borrowing of Eurodollar Loans by such Borrower does not occur on a date
specified therefor in a Notice of Borrowing submitted by such Borrower;

(b)if any repayment, continuation or conversion of any Eurodollar Loan by such
Borrower occurs on a date which is not the last day of an Interest Period
applicable thereto, including, without limitation, in connection with any
demand, acceleration, mandatory prepayment, assignment or otherwise (including
any demand under this Section 4); or

(c)if such Borrower fails to repay its Eurodollar Loans when required by the
terms of this Credit Agreement.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Eurodollar
Rate in an amount equal to the amount of that Loan, having a maturity comparable
to the relevant Interest Period and through the transfer of such Eurodollar
deposit from an offshore office of that Lender to a domestic office of that
Lender in the United States of America; provided, however, that each Lender may
fund each of its Eurodollar Loans in any manner it sees fit and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section 4.3.

31

--------------------------------------------------------------------------------

 

 

4.4   Taxes.

(a)Tax Liabilities. Any and all payments by a Borrower hereunder or under any of
the Credit Documents shall be made, in accordance with the terms hereof and
thereof, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding taxes measured by net income and
franchise taxes imposed on the Administrative Agent or any Lender by the
jurisdiction under the laws of which the Administrative Agent or such Lender is
organized or transacting business or any political subdivision thereof, any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which Borrower is located, in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in this Credit
Agreement pursuant to a law in effect on the date on which (y) such Lender
acquires such interest in this Credit Agreement (other than pursuant to an
assignment request by a Borrower under Section 4.5 below) or (z) such Lender
changes its lending office, except in each case to the extent that, pursuant to
this Section 4.4, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, and any
withholding Taxes imposed under FATCA (all such non-excluded taxes, being
hereinafter referred to as “Taxes”). If such Borrower shall be required by law
to deduct any Taxes or Other Taxes (as defined in Section 4.4(b)) from or in
respect of any sum payable hereunder to the Administrative Agent or any Lender,
as applicable, as determined in good faith by the applicable Withholding Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4.4) the Administrative Agent or such Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions, (iii)
such Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law, and (iv) such Borrower shall
deliver to the Administrative Agent or such Lender, as the case may be, evidence
of such payment to the relevant Governmental Authority.

(b)Other Taxes. In addition, each Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any state or political subdivision
thereof or any applicable foreign jurisdiction that arise from any payment made
hereunder by such Borrower or from the execution, delivery or registration of,
or otherwise from such Borrower’s participation with respect to, this Credit
Agreement or any other Credit Document, including any interest, addition to tax
or penalties applicable thereto (collectively, the “Other Taxes”) to the
relevant Governmental Authority in accordance with applicable law.

(c)If (i) a Borrower fails to pay any Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) a Borrower fails to comply with Section
4.4(a)(iii) above or (iii) any Taxes or Other Taxes are imposed directly upon
the Administrative Agent or any Lender, such Borrower shall indemnify the
Administrative Agent or the Lenders, as the case may be, for such amounts and
any incremental taxes, interest or penalties paid by the Administrative Agent or
any Lender, as the case may be, solely as a result of any such failure, in the
case of (i) and (ii), or any such direct imposition, in the case of (iii).
Notwithstanding the foregoing, no amounts shall be payable by a Borrower
pursuant to Section 4.4(a)(i) or this Section 4.4(c) to the extent that such
Taxes or Other Taxes resulted solely from the applicable Lender’s failure to
submit to the Borrowers and the Administrative Agent on or before the Closing
Date (or, in the case of a Person that becomes a Lender after the Closing Date
by assignment, promptly upon such assignment) the applicable forms described in
Section 4.4(f).

32

--------------------------------------------------------------------------------

 

 

(d)Without duplication of any amounts paid to the Administrative Agent pursuant
to Section 11.7, each Lender shall indemnify the Administrative Agent for the
full amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(e)Refunds. If a Lender or the Administrative Agent (as the case may be) shall
become aware that it is entitled to claim a refund (or a refund in the form of a
credit) (each, a “Refund”) from a Governmental Authority (as a result of any
error in the amount of Taxes or Other Taxes paid to such Governmental Authority
or otherwise) of Taxes or Other Taxes which a Borrower has paid, or with respect
to which a Borrower has paid additional amounts, pursuant to this Section 4.4,
it shall promptly notify such Borrower of the availability of such Refund and
shall, within 30 days after receipt of written notice by such Borrower, make a
claim to such Governmental Authority for such Refund at such Borrower’s expense
if, in the judgment of such Lender or the Administrative Agent (as the case may
be), the making of such claim will not be otherwise materially disadvantageous
to it; provided that nothing in this subsection (e) shall be construed to
require any Lender or the Administrative Agent to institute any administrative
proceeding (other than the filing of a claim for any such Refund) or judicial
proceeding to obtain such Refund.

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by a Borrower, or with respect to which a
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to such Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by such Borrower under this Section
4.4 with respect to Taxes or Other Taxes giving rise to such Refund), net of all
reasonable out-of-pocket expenses (including the net amount of taxes, if any,
imposed on such Lender or the Administrative Agent with respect to such Refund)
of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that such Borrower, upon the request of Lender or
the Administrative Agent, agrees to repay the amount paid over to such Borrower
(plus penalties, interest or other charges) to such Lender or the Administrative
Agent in the event such Lender or the Administrative Agent is required to repay
such Refund to such Governmental Authority. Nothing contained in this Section
4.4(e) shall require any Lender or the Administrative Agent to make available
any of its tax returns (or any other information that it deems to be
confidential or proprietary).

Notwithstanding anything to the contrary in this paragraph (e), in no event will
the Administrative Agent or any Lender be required to pay any amount to any
Borrower pursuant to this paragraph (e) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

(f)Tax Forms. (i) Each Lender (which, for purposes of this Section 4.4, shall
include any Affiliate of a Lender that makes any Eurodollar Loan pursuant to the
terms of this Credit Agreement) that is not a “United States person” (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrowers and the Administrative Agent on or before the Closing Date (or, in the
case of a Person that becomes a Lender after the Closing Date by assignment,
promptly upon such assignment), two duly completed and signed copies, as
applicable, of (A) Form W-8BEN-E (or W-BEN if applicable), or any applicable
successor form, of the United States Internal Revenue Service entitling such
Lender to a complete exemption from withholding on all amounts to be received by
such Lender pursuant to this Credit Agreement and/or the Notes, (B) Form W-8ECI
or W-8IMY, or any applicable successor form, of the United States

33

--------------------------------------------------------------------------------

 

 

Internal Revenue Service relating to all amounts to be received by such Lender
pursuant to this Credit Agreement and/or the Notes and (C) Form W-8BEN-E (or
W-BEN if applicable) of the United States Internal Revenue Service entitling
such Lender to receive a complete exemption from United States backup
withholding tax. Each such Lender shall, from time to time after submitting any
such form, submit to the Borrowers and the Administrative Agent such additional
duly completed and signed copies of such forms (or such successor forms), along
with any other documents or certifications as shall be adopted from time to time
by the relevant United States taxing authorities, in each case as may be
reasonably requested in writing by the Borrowers or the Administrative Agent and
appropriate under then current United States laws or regulations.

(ii) Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrowers and the
Administrative Agent on or before the Closing Date (or, in the case of a Person
that becomes a Lender after the Closing Date by assignment, promptly upon such
assignment), two duly completed and signed copies of Form W-9, or any applicable
successor form, of the United States Internal Revenue Service certifying that
such Lender is exempt from United States federal withholding and backup
withholding tax. Each such Lender shall, from time to time after submitting such
form, submit to the Borrowers and the Administrative Agent such additional duly
completed and signed copies of such forms (or such successor forms or other
documents as shall be adopted from time to time by the relevant United States
taxing authorities) as may be (1) reasonably requested in writing by the
Borrowers or the Administrative Agent and (2) appropriate under then current
United States laws or regulations.

(iii) If a payment made to a Lender under any Credit Document would be subject
to withholding Tax imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Credit Agreement. 

4.5   Mitigation; Mandatory Assignment.

The Administrative Agent and each Lender shall use reasonable efforts to avoid
or mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.4 above to the greatest extent practicable
(including transferring the Loans to another lending office or Affiliate of a
Lender) unless, in the opinion of the Administrative Agent or such Lender, such
efforts would be likely to have an adverse effect upon it. In the event a Lender
makes a request to a Borrower for additional payments in accordance with, or
exercises any of its rights under, Section 4.1, 4.2 or 4.4, then, provided that
no Default or Event of Default with respect to such Borrower has occurred and is
continuing at such time, such Borrower may, at its own expense (such expense to
include any transfer fee payable to the Administrative Agent under Section
12.3(b) and any expense pursuant to Section 4 hereof) and in its sole
discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 12.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court

34

--------------------------------------------------------------------------------

 

 

or other Governmental Authority and (b) the Borrowers or such Eligible Assignee
shall have paid to the assigning Lender in immediately available funds the
principal of and interest accrued to the date of such payment on the portion of
the Loans hereunder held by such assigning Lender and all other amounts owed to
such assigning Lender hereunder, including amounts owed pursuant to Sections 4.1
through 4.4 hereof. Notwithstanding anything contained herein to the contrary,
no Borrower shall be required to make any additional payments to a Lender
pursuant to any of Sections 4.1 through 4.4 unless such Lender has notified such
Borrower of such Lender’s claim for such payments within 180 days after the
occurrence of the event giving rise to the same; provided that, if any change in
law giving rise to such payment is retroactive, then such 180-day period shall
be extended to include the period of retroactive effect thereof.

SECTION 5. LETTERS OF CREDIT

5.1   L/C Commitment. (a) As of the Closing Date, the existing letters of credit
set forth on Schedule 5.1 (“Existing Letters of Credit”) shall be deemed Letters
of Credit hereunder. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Lenders set forth in Section
5.4(a), agrees to issue new letters of credit (“Letters of Credit”) for the
account of any Borrower requesting the same and for the benefit of such Borrower
or any Subsidiary of such Borrower on any Business Day from the Closing Date
until the date that is ten Business Days prior to the Maturity Date in such form
as may be approved from time to time by such Issuing Lender; provided that such
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment (ii) the aggregate amount of the Utilized Revolving Commitments would
be greater than the Revolving Loan Commitments or (iii) the Utilized Revolving
Commitments of such Borrower would exceed such Borrower’s Sublimit. Each Letter
of Credit shall (i) be denominated in Dollars, (ii) have a face amount of at
least $100,000 (unless otherwise agreed by the applicable Issuing Lender) and
expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date that is five Business Days prior to the Maturity Date;
provided, that, if one or more Letters of Credit shall at any time have an
expiry date that is later than the Maturity Date, the relevant Borrower shall,
not later than (i) five days preceding the Maturity Date, cash collateralize in
accordance with Section 5.9, on terms and conditions satisfactory to the
Administrative Agent and Issuing Lenders, an amount equal to the L/C Obligations
with respect to such Letters of Credit, if the relevant Borrower’s Rating in
effect is at least BBB- as published by S&P, is at least Baa3 as published by
Moody’s and is at least BBB- as published by Fitch or (ii) fifteen days
preceding the Maturity Date, cash collateralize in accordance with Section 5.9,
on terms and conditions reasonably satisfactory to the Administrative Agent and
Issuing Lenders, an amount equal to the L/C Obligations with respect to such
Letters of Credit if the relevant Borrower’s Rating in effect is lower than BBB-
as published by S&P, is lower than Baa3 as published by Moody’s or is lower than
BBB- as published by Fitch; provided, further, that the obligations under this
Section 5 in respect of such Letters of Credit of (i) the relevant Borrower
shall survive the Maturity Date and shall remain in effect until no Letters of
Credit for such Borrower remain outstanding and (ii) each Lender shall be
reinstated, to the extent any such cash collateral, the application thereof or
reimbursement in respect thereof is required to be returned to the relevant
Borrower by an Issuing Lender after the Maturity Date. Amounts held in such cash
collateral account shall be held and applied by the Administrative Agent in the
manner and for the purposes set forth in Section 10.2(c).

(b)No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable requirement of
law.

(c) Each Issuing Lender’s share of the aggregate L/C Commitment (so determined)
shall not exceed the amount that such Issuing Lender has agreed shall be its
“Maximum L/C Commitment”. Each Issuing Lender listed in Schedule 1.1 hereby
agrees that its “Maximum L/C Commitment” shall be the

35

--------------------------------------------------------------------------------

 

 

amount set forth opposite the name of such Issuing Lender in the Schedule 1.1.
The Maximum L/C Commitment of any Issuing Lender that agrees to change its
Maximum L/C Commitment or that becomes an Issuing Lender after the date hereof
pursuant to the definition of the “Issuing Lender” shall be the amount specified
by the Borrowers and such Issuing Lender, subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed). In no event shall any Issuing Lender be obligated to increase its
Maximum L/C Commitment upon any Commitment Increase pursuant to Section 2.6.
Concurrently with any reduction of the Revolving Loan Commitments pursuant to
Section 2.5, the Maximum L/C Commitment of each Issuing Lender shall be
automatically reduced pro rata.

5.2   Procedure for Issuance of Letter of Credit. Any Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit (or amend, renew,
cancel or extend an outstanding Letter of Credit) by delivering to such Issuing
Lender at its address for notices specified herein an Application therefor,
completed to the satisfaction of such Issuing Lender and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Upon receipt of any Application, such Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue, amend, renew, cancel or extend
the Letter of Credit as requested thereby (but in no event shall such Issuing
Lender be required to issue, amend, renew, cancel or extend any Letter of Credit
(a) earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto or (b) that would violate one or more of such
Issuing Lender’s customary, generally applicable policies pertaining to the
issuance of letters of credit) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by such Issuing
Lender and the relevant Borrower. The Issuing Lender shall furnish a copy of
such Letter of Credit or amendment, renewal, cancellation or extension thereof
to the relevant Borrower promptly following the issuance, amendment, renewal,
cancellation or extension thereof. The Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof),
as well as notice of any amendments to, payments on or cancellations of such
Letter of Credit, or any other change that would extend the expiry date of such
Letter of Credit.

5.3   Fees and Other Charges. (a) Each Borrower will pay a fee (“Letter of
Credit Fees”) on all outstanding Letters of Credit issued for its account at a
per annum rate equal to the Applicable Percentage then in effect with respect to
Eurodollar Loans, shared ratably among the Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date. In addition, in
accordance with the Fee Letter (or as separately agreed between the relevant
Borrower and any Issuing Lender) the relevant Borrower shall pay to each Issuing
Lender for its own account a fronting fee on the undrawn and unexpired amount of
each Letter of Credit, payable quarterly in arrears on each Fee Payment Date
after the issuance date.

(b)In addition to the foregoing fees, the relevant Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.

5.4   L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by

36

--------------------------------------------------------------------------------

 

 

such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit for which such Issuing Lender is not reimbursed in full by the
relevant Borrower in accordance with the terms of this Credit Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Commitment Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed.

(b)If any amount required to be paid by any L/C Participant to an Issuing Lender
pursuant to Section 5.4(a) in respect of any unreimbursed portion of any payment
made by such Issuing Lender under any Letter of Credit is paid to such Issuing
Lender within three Business Days after the date such payment is due, such L/C
Participant shall pay to such Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 5.4(a) is not
made available to an Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the Base Rate. A certificate
of such Issuing Lender submitted to any L/C Participant with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error.

(c)Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 5.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the relevant
Borrower or otherwise, including proceeds of collateral applied thereto by such
Issuing Lender), or any payment of interest on account thereof, such Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by an
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

5.5   Reimbursement Obligation of the Borrowers. Each Borrower for whose account
a Letter of Credit is issued agrees to reimburse the Issuing Lender no later
than the Business Day immediately following the Business Day on which such
Issuing Lender notifies such Borrower of the date and amount of a draft
presented under any Letter of Credit and paid by such Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by such Issuing Lender in connection with such payment.
Each such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full (i) at the Base Rate until the Business Day next
succeeding the date of the relevant notice and (ii) thereafter, at the rate set
forth in Section 3.1(b).

5.6   Obligations Absolute. Each Borrower’s obligations under this Section 5
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Credit Agreement under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. Each Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the relevant Borrower’s Reimbursement Obligations under Section 5.5 shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even though such documents shall in fact prove
to be invalid, fraudulent or forged, or any dispute between or among any
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of any
Borrower against

37

--------------------------------------------------------------------------------

 

 

any beneficiary of such Letter of Credit or any such transferee. The
Administrative Agent, the Lenders, the Issuing Lender and/or its Affiliates,
their respective officers, directors, employees, representatives and agents
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Lender, except for errors or omissions found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. Each Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit issued for such Borrower’s account or the related
drafts or documents shall be binding on such Borrower and shall not result in
any liability of the Issuing Lender to such Borrower unless a court of competent
jurisdiction determines that such action constitutes gross negligence or willful
misconduct on the part of the Issuing Lender. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Lender may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

5.7   Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
relevant Borrower of the date and amount thereof. The responsibility of the
Issuing Lender to the relevant Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit, subject to Section 5.6.

5.8   Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Credit
Agreement, the provisions of this Credit Agreement shall control.

5.9   Cash collateral. For purposes of this Credit Agreement, providing “cash
collateral” for, or to “cash collateralize” a Letter of Credit means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Issuing Lenders and the L/C Participants, as collateral for the L/C Obligations,
cash or deposit account balances in the currency in which the Letters of Credit
are denominated and in an amount equal to the undrawn amount of such Letter of
Credit and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Borrowers. Each Borrower hereby
grants to the Administrative Agent, for the benefit of each Issuing Lender
issuing a Letter of Credit for such Borrower’s account and each L/C Participant
in such Letter of Credit, a security interest in all such cash, deposit accounts
and all balances therein provided by such Borrower and all proceeds of the
foregoing. All cash collateral shall be maintained in a blocked deposit account
with the Administrative Agent.

SECTION 6. CONDITIONS PRECEDENT

6.1   Restatement Effective Date Conditions. The amendment and restatement of
the Existing Credit Agreement shall become effective at such time (the
“Restatement Effective Date”) when all of the conditions set forth in this
Section 6.1 have been satisfied or waived by the Lenders, and thereafter this
Credit Agreement shall be binding upon and inure to the benefit of each
Borrower, the Administrative Agent and each Lender and their respective
successors and permitted assigns:

(a)Credit Agreement. Receipt by the Administrative Agent of duly executed copies
of this Credit Agreement.

38

--------------------------------------------------------------------------------

 

 

(b)Corporate Documents. Receipt by the Administrative Agent of the following:

(i)Charter Documents. Copies of the articles of incorporation, articles of
organization or other charter documents of each Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of the relevant Borrower to be true and correct
as of the Restatement Effective Date.

(ii)Bylaws and Operating Agreement. A copy of the bylaws or operating agreement,
as applicable, of each Borrower certified by a secretary or assistant secretary
of the relevant Borrower to be true and correct as of the Restatement Effective
Date.

(iii)Resolutions. Copies of resolutions of the Board of Directors of each
Borrower approving and adopting the Credit Documents, the transactions
contemplated herein and therein and authorizing execution and delivery thereof,
certified by a secretary or assistant secretary of the relevant Borrower to be
true and correct and in force and effect as of the Restatement Effective Date.

(iv)Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Borrower certified as of a recent date by the
appropriate Governmental Authorities of its jurisdiction of incorporation.

(c)Closing Certificate. Receipt by the Administrative Agent of a certificate of
each Borrower, dated the Restatement Effective Date, substantially in the form
of Exhibit 6.1(c), executed by the Treasurer or any Assistant Treasurer and the
Secretary or any Assistant Secretary of such Borrower, and attaching the
documents referred to in subsection 6.1(b).

(d)Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented.

(e)Opinion of Counsel. Receipt by the Administrative Agent of opinions,
satisfactory in form and content to the Administrative Agent and the Lenders,
addressed to the Administrative Agent and each of the Lenders and dated as of
the Restatement Effective Date, from McGuireWoods LLP, legal counsel to the
Borrowers, Stoel Rives LLP, Utah counsel to Questar Gas , and Burr & Forman LLP,
South Carolina counsel to SCE&G.

(f)Consents. Receipt by the Administrative Agent of a written representation
from each Borrower that (i) all governmental, shareholder and third party
consents and approvals necessary or, in the reasonable opinion of the
Administrative Agent, advisable in connection with the transactions contemplated
hereby have been received and are in full force and effect and (ii) no condition
or requirement of law exists which could reasonably be likely to restrain,
prevent or impose any material adverse condition on the transactions
contemplated hereby, and receipt by the Administrative Agent of copies of any
required orders of the Virginia State Corporation Commission, the Public Service
Commission of South Carolina or any other state utilities commission approving
the relevant Borrower’s execution, delivery and performance of this Credit
Agreement and the borrowings hereunder.

(g)No Default; Representations and Warranties. As of the Restatement Effective
Date (i) there shall exist no Default or Event of Default by any Borrower and
(ii) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects.

39

--------------------------------------------------------------------------------

 

 

(h)Material Adverse Effect. No event or condition shall have occurred since the
latest date of the financial statements delivered pursuant to Section 8.1(a) of
the Existing Credit Agreement prior to the Restatement Effective Date that has
or would be likely to have a Material Adverse Effect on the Borrowers.

(i)Financial Statements. Receipt by the Administrative Agent and the Lenders of
the audited financial statements of each Borrower and its Consolidated
Affiliates for the fiscal year ended as of December 31, 2018 (it being agreed
that each Borrower may make available such items on its corporate website, any
Securities and Exchange Commission website or any such other publicly available
website and will notify the Administrative Agent and Lenders of the availability
on such website).

(j)KYC. To the extent reasonably requested at least ten Business Days prior to
the Restatement Effective Date by the Administrative Agent or any Lender, the
Administrative Agent shall have received, at least three Business Days prior to
the Restatement Effective Date, all documentation and other information required
by any Governmental Authority under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Patriot Act and, to
the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, such Borrower shall have delivered to each
Lender so requesting a Beneficial Ownership Certification in relation to such
Borrower.

(k)Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

6.2   Conditions to Loans and Letters of Credit.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans to any Borrower (including the initial
Loans to be made hereunder) or to issue, renew or participate in any Letter of
Credit unless:

(a)Request. Such Borrower shall have timely delivered a duly executed and
completed Notice of Borrowing or Application, as applicable, in conformance with
all the terms and conditions of this Credit Agreement.

(b)Representations and Warranties. The representations and warranties made by
such Borrower in or pursuant to this Credit Agreement are true and correct in
all material respects at and as if made as of the date of the funding of the
Loans or issuance or renewal of any Letter of Credit or, if any such
representation and warranty was made as of a specific date, such representation
and warranty was true and correct in all material respects as of such date;
provided, however, that the representations and warranties set forth in (x)
clause (ii) of the second paragraph of Section 7.6 hereof and (y) Section 7.9
hereof need not be true and correct as a condition to the making of any Loans or
the issuance, renewal or participations in any Letter of Credit made after the
Closing Date.

(c)No Default. On the date of the funding of the Loans or issuance or renewal of
any Letter of Credit, no Default or Event of Default with respect to such
Borrower has occurred and is continuing or would be caused by making the Loans
or issuing the Letter of Credit.

(d)Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) or issuance or renewal of the Letter of
Credit, the Utilized Revolving Commitment shall not exceed the Revolving Loan
Commitment.

40

--------------------------------------------------------------------------------

 

 

The delivery of each Notice of Borrowing and Application shall constitute a
representation and warranty by such Borrower of the correctness of the matters
specified in subsections (b), (c) and (d) above.

SECTION 7. REPRESENTATIONS AND WARRANTIES

Each Borrower, severally and not jointly, hereby represents and warrants to each
Lender that:

7.1   Organization and Good Standing.

Such Borrower and each Material Subsidiary of such Borrower (other than any such
Material Subsidiary that is not a corporation) (a) is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (b) is duly qualified and in good standing as
a foreign corporation authorized to do business in every jurisdiction where the
failure to so qualify would have a Material Adverse Effect on such Borrower and
(c) has the requisite corporate power and authority to own its properties and to
carry on its business as now conducted and as proposed to be conducted. Each
Material Subsidiary of a Borrower that is not a corporation (a) is a limited
liability company or other legal entity duly organized and validly existing
under the laws of its jurisdiction of organization, (b) is registered or
qualified as a limited liability company or other entity authorized to do
business in every jurisdiction where the failure to be so registered or
qualified would have a Material Adverse Effect on such Borrower and (c) has the
requisite power and authority to own its properties and to carry on its business
as now conducted and as proposed to be conducted.

7.2   Due Authorization.

Such Borrower (a) has the requisite corporate or limited liability company, as
applicable, power and authority to execute, deliver and perform this Credit
Agreement and the other Credit Documents and to incur the obligations herein and
therein provided for and (b) is duly authorized to, and has been authorized by
all necessary corporate or limited liability company, as applicable, action, to
execute, deliver and perform this Credit Agreement and the other Credit
Documents.

7.3   No Conflicts.

Neither the execution and delivery of the Credit Documents and the consummation
of the transactions contemplated therein, nor the performance of and compliance
with the terms and provisions thereof by such Borrower will (a) violate or
conflict with any provision of its articles of incorporation, articles of
organization, bylaws or operating agreement, as applicable, (b) violate,
contravene or materially conflict with any law, regulation (including without
limitation, Regulation U or Regulation X), order, writ, judgment, injunction,
decree or permit applicable to it, (c) violate, contravene or materially
conflict with contractual provisions of, or cause an event of default under, any
indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which it is a party or by which it may be bound, the violation
of which could have a Material Adverse Effect on such Borrower or (d) result in
or require the creation of any Lien upon or with respect to its properties.

7.4   Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required to be obtained or made by such Borrower in connection with such
Borrower’s execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents that has not been obtained or made, other than any
filings with the Securities

41

--------------------------------------------------------------------------------

 

 

and Exchange Commission and other Governmental Authorities that may be required
to be made after the date hereof.

7.5   Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

7.6   Financial Condition.

The financial statements provided to the Lenders pursuant to Section 6.1(i) and
pursuant to Section 8.1(a) and (b) present fairly the financial condition,
results of operations and cash flows of such Borrower and its Consolidated
Affiliates as of the dates stated therein.

In addition, (i) such financial statements were prepared in accordance with GAAP
and (ii) since the latest date of such financial statements, there have occurred
no changes or circumstances which have had or would be reasonably expected to
have a Material Adverse Effect on such Borrower.

7.7   No Default.

Neither such Borrower nor any of its Material Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect on such Borrower.

7.8   Indebtedness.

As of the Restatement Effective Date, the ratio of (i) Total Funded Debt to (ii)
Capitalization (a) for DEI is less than or equal to 0.675 to 1.00 (on a
consolidated basis) and (b) for each of the other Borrowers is less than or
equal to 0.65 to 1.00 (each on a consolidated basis).

7.9   Litigation.

As of the Restatement Effective Date, except as disclosed in each Borrower’s
Annual Report on Form 10-K for the year ended December 31, 2018, there are no
actions, suits or legal, equitable, arbitration or administrative proceedings,
pending or, to the knowledge of such Borrower, threatened against such Borrower
or a Material Subsidiary of such Borrower in which there is a reasonable
expectation of an adverse decision which would have or would reasonably be
expected to have a Material Adverse Effect on such Borrower.

7.10   Taxes.

Such Borrower and each Material Subsidiary of such Borrower has filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed by it and paid all material amounts of taxes shown thereon
to be due (including interest and penalties) and has paid all other material
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes which are not yet delinquent or that are being contested
in good faith and by proper proceedings, and against which adequate reserves are
being maintained in accordance with GAAP.

42

--------------------------------------------------------------------------------

 

 

7.11   Compliance with Law.

Except as disclosed in each Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2018, such Borrower and each Material Subsidiary of such
Borrower is in compliance with all laws, rules, regulations, orders and decrees
applicable to it, or to its properties, unless such failure to comply would not
have a Material Adverse Effect on such Borrower.

7.12   ERISA.

To the extent that it would have or would be reasonably expected to have a
Material Adverse Effect on any Borrower, (a) no Reportable Event has occurred
and is continuing with respect to any Plan of such Borrower; (b) no Plan of such
Borrower has an accumulated funding deficiency determined under Section 412 of
the Code; (c) no proceedings have been instituted, or, to the knowledge of such
Borrower, planned to terminate any Plan of such Borrower; (d) neither such
Borrower, nor any ERISA Affiliate including such Borrower, nor any
duly-appointed administrator of a Plan of such Borrower has instituted or
intends to institute proceedings to withdraw from any Multiemployer Pension Plan
(as defined in Section 3(37) of ERISA); and (e) each Plan of such Borrower has
been maintained and funded in all material respects in accordance with its terms
and with the provisions of ERISA applicable thereto.

7.13   Government Regulation.

Such Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and is not controlled by such a company, nor is otherwise subject
to regulation under the Investment Company Act.

7.14   Solvency.

Such Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement and the other Credit Documents, will be Solvent.

7.15   Anti-Corruption Laws and Sanctions.

Such Borrower has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance by such Borrower, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and the Sanctions, if any, applicable to such Persons. Such Borrower and its
Subsidiaries, and to the knowledge of such Borrower, its and their respective
directors, officers and employees, are in compliance in all material respects
with Anti-Corruption Laws and the Sanctions, if any, applicable to such Persons.
Neither such Borrower nor any of its Subsidiaries nor, to the knowledge of such
Borrower, any of its or their respective directors, officers or employees, is a
Sanctioned Person.

7.16   Affected Financial Institutions.

No Borrower is an Affected Financial Institution.

SECTION 8. AFFIRMATIVE COVENANTS

Each Borrower, severally but not jointly, hereby covenants and agrees that so
long as this Credit Agreement is in effect and until the Loans made to it,
together with interest, fees and other obligations hereunder, have been paid in
full and the Commitments and all Letters of Credit hereunder shall have
terminated:

43

--------------------------------------------------------------------------------

 

 

8.1   Information Covenants.

Such Borrower will furnish, or cause to be furnished, to the Administrative
Agent and each Lender:

(a)Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of such Borrower, its audited
consolidated balance sheet and related audited consolidated statements of income
and cash flow as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche or another independent registered public accounting firm of
recognized national standing reasonably acceptable to the Administrative Agent
and whose opinion shall be to the effect that such financial statements have
been prepared in accordance with GAAP (except for changes with which such
accountants concur) and shall not be limited as to the scope of the audit or
qualified in any respect.

(b)Quarterly Financial Statements. As soon as available, and in any event within
60 days after the close of each of the first three fiscal quarters of such
Borrower, its unaudited consolidated balance sheet and the related statements of
income and cash flows for the portion of the then-current fiscal year through
the end of such fiscal quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period or periods of the
previous fiscal year, and accompanied by a certificate of the chief financial
officer or treasurer of such Borrower to the effect that such quarterly
financial statements fairly present in all material respects the financial
condition of such Borrower and have been prepared in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit adjustments.

(c)Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 8.1(a) and 8.1(b) above, a certificate of a Responsible
Officer of such Borrower, substantially in the form of Exhibit 8.1(c), (i)
demonstrating compliance with the financial covenant contained in Section 8.11
by calculation thereof as of the end of each such fiscal period and (ii) stating
that no Default or Event of Default by such Borrower exists, or if any such
Default or Event of Default does exist, specifying the nature and extent thereof
and what action such Borrower proposes to take with respect thereto.

(d)Reports. Promptly upon transmission or receipt thereof, copies of any
publicly available filings and registrations with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
publicly available financial statements, proxy statements, notices and reports
as Dominion Energy shall send to its shareholders.

(e)Notices. Upon such Borrower obtaining knowledge thereof, written notice to
the Administrative Agent immediately of (i) the occurrence of an event or
condition consisting of a Default or Event of Default by such Borrower,
specifying the nature and existence thereof and what action such Borrower
proposes to take with respect thereto and (ii) the occurrence of any of the
following: (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against such Borrower or a Material Subsidiary of such
Borrower which, if adversely determined, is likely to have a Material Adverse
Effect on such Borrower, (B) the institution of any proceedings against such
Borrower or a Material Subsidiary of such Borrower with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation, or alleged violation of any federal, state or local law, rule or
regulation, the violation of which would likely have a Material Adverse Effect
on such Borrower or (C) any notice or determination concerning the imposition of
any withdrawal liability by a Multiemployer Plan against such Borrower or any of
its ERISA Affiliates, or the termination of any Plan of such Borrower.

44

--------------------------------------------------------------------------------

 

 

(f)Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
such Borrower as the Administrative Agent or the Required Lenders may reasonably
request, including information as may reasonably be requested from time to time
for purposes of compliance with applicable laws (including without limitation
the Patriot Act, the Financial Crimes Enforcement Network of the U.S. Department
of the Treasury, the Beneficial Ownership Regulation and other “know your
customer” and anti-money laundering rules and regulations), and any policy or
procedure implemented by the Administrative Agent or Lender to comply therewith.

In lieu of furnishing the Lenders the items referred to in this Section 8.1, the
Borrower may make available such items on the Borrower’s corporate website, any
Securities and Exchange Commission website (including, for the avoidance of
doubt, a Form 10-K or Form 10-Q, as applicable, as required to be filed with the
Securities and Exchange Commission under the Securities Act of 1933, as amended,
and the Exchange Act, with respect to Sections 8.1(a) or (b), as the case may
be) or any such other publicly available website as notified to the
Administrative Agent and the Lenders.

8.2   Preservation of Existence and Franchises.

Such Borrower will do (and will cause each of its Material Subsidiaries to do)
all things necessary to preserve and keep in full force and effect its (i)
existence (in the case of the Borrowers, in a United States jurisdiction) and
(ii) to the extent material to the conduct of the business of the Borrower or
any of its Material Subsidiaries, its rights, franchises and authority; provided
that nothing in this Section 8.2 shall prevent any transaction otherwise
permitted under Section 9.2 or Section 9.3 or any change in the form of
organization (by merger or otherwise) of any Material Subsidiary of any Borrower
so long as such change shall not have an adverse effect on such Borrower’s
ability to perform its obligations hereunder.

8.3   Books and Records.

Such Borrower will keep (and will cause each of its Material Subsidiaries to
keep) complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).

8.4   Compliance with Law.

Such Borrower will comply (and will cause each of its Material Subsidiaries to
comply) with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would be reasonably expected to have a Material Adverse Effect on
such Borrower.

8.5   Payment of Taxes.

Such Borrower will pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent; provided,
however, that such Borrower shall not be required to pay any such tax,
assessment, charge, levy, or claim which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP.

8.6   Insurance.

Such Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance and casualty
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.

45

--------------------------------------------------------------------------------

 

 

8.7   Performance of Obligations.

Such Borrower will perform (and will cause each of its Material Subsidiaries to
perform) in all material respects all of its obligations under the terms of all
agreements that are material to the conduct of the business of the Borrower or
any of its Material Subsidiaries, including all such material indentures,
mortgages, security agreements or other debt instruments to which it is a party
or by which it is bound, if nonperformance would be reasonably expected to have
a Material Adverse Effect on such Borrower.

8.8   ERISA.

Such Borrower and each of its ERISA Affiliates will (a) at all times make prompt
payment of all contributions (i) required under all employee pension benefit
plans (as defined in Section 3(2) of ERISA) (“Pension Plans”) and (ii) required
to meet the minimum funding standard set forth in ERISA with respect to each of
its Plans; (b) promptly upon request, furnish the Administrative Agent and the
Lenders copies of each annual report/return (Form 5500 Series), as well as all
schedules and attachments required to be filed with the Department of Labor
and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, together with a statement,
if requested by the Administrative Agent, as to the reason therefor and the
action, if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. Such Borrower will not nor will
it permit any of its ERISA Affiliates to (A) terminate a Plan if any such
termination would have a Material Adverse Effect on such Borrower or (B) cause
or permit to exist any Reportable Event under ERISA or other event or condition
which presents a material risk of termination at the request of the PBGC if such
termination would have a Material Adverse Effects.

8.9   Use of Proceeds.

The proceeds of the Loans made to each Borrower hereunder may be used solely
(a) to provide credit support for such Borrower’s commercial paper, (b) for
working capital of such Borrower and its Subsidiaries and (c) for other general
corporate purposes.

None of the proceeds of the Loans made to such Borrower hereunder will be used
for the purpose of purchasing or carrying any “margin stock” which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry “margin stock” or for any other purpose which
might constitute this transaction a “purpose credit” in violation of Regulation
U or Regulation X.

8.10   Audits/Inspections.

Upon reasonable notice, during normal business hours and in compliance with the
reasonable security procedures of such Borrower (and subject to applicable
confidentiality restrictions and limitations), such Borrower will permit
representatives appointed by the Administrative Agent or the Required Lenders
(or, upon a Default or Event of Default, any Lender), including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect such Borrower’s property, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Required Lenders (or, upon a Default or Event of Default, any Lender) or the
Administrative Agent or its representatives to investigate and verify the

46

--------------------------------------------------------------------------------

 

 

accuracy of information provided to the Lenders and to discuss all such matters
with the officers, employees and representatives of such Borrower.

8.11   Total Funded Debt to Capitalization.

The ratio of (a) Total Funded Debt to (b) Capitalization shall be (i) for DEI
less than or equal to 0.675 to 1.00 (on a consolidated basis) and (ii) for each
of the other Borrowers less than or equal to 0.65 to 1.00 (each on a
consolidated basis) as of the last day of any fiscal quarter of such Borrower.

8.12   Anti-Corruption Laws and Sanctions.

Such Borrower will maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by such Borrower, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and the Sanctions, if any, applicable to such Persons.

SECTION 9. NEGATIVE COVENANTS

Each Borrower, severally but not jointly, hereby covenants and agrees that so
long as this Credit Agreement is in effect and until the Loans, together with
interest, fees and other obligations hereunder, have been paid in full and the
Commitments and all Letters of Credit hereunder shall have terminated:

9.1   Nature of Business.

Such Borrower will not alter the character of its business from that conducted
as of the Restatement Effective Date and activities reasonably related thereto
and similar and related businesses; provided, however, that the Borrower may
transfer Non-Regulated Assets to one or more Wholly-Owned Subsidiaries of DEI to
the extent permitted under Section 9.3.

9.2   Consolidation and Merger.

Such Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
Section 9.2, the following actions may be taken if, after giving effect thereto,
no Default or Event of Default by such Borrower exists:

(a)a Subsidiary or Consolidated Affiliate of such Borrower may be merged or
consolidated with or into any Borrower; provided that a Borrower shall be the
continuing or surviving entity;

(b)such Borrower may merge or consolidate with any other Person if either
(i) such Borrower shall be the continuing or surviving entity or (ii) such
Borrower shall not be the continuing or surviving entity and the entity so
continuing or surviving (A) is an entity organized and duly existing under the
law of any state of the United States and (B) executes and delivers to the
Administrative Agent and the Lenders an instrument in form satisfactory to the
Required Lenders pursuant to which it expressly assumes the Loans of such
Borrower and all of the other obligations of such Borrower under the Credit
Documents and procures for the Administrative Agent and each Lender an opinion
in form satisfactory to the Required Lenders and from counsel satisfactory to
the Required Lenders in respect of the due authorization, execution, delivery
and enforceability of such instrument and covering such other matters as the
Required Lenders may reasonably request; and

(c)such Borrower may be merged or consolidated with or into any other Borrower.

47

--------------------------------------------------------------------------------

 

 

9.3   Sale or Lease of Assets.

Such Borrower will not convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
business or assets whether now owned or hereafter acquired, it being understood
and agreed that any Borrower (or any Material Subsidiary of a Borrower) may
transfer Non-Regulated Assets to one or more Wholly-Owned Subsidiaries of
Dominion Energy, provided that (i) each such Wholly-Owned Subsidiary remains at
all times a Wholly-Owned Subsidiary of Dominion Energy and (ii) the Ratings of
Dominion Energy and such Borrower will not be lowered to less than BBB by S&P,
Baa2 by Moody’s or BBB by Fitch in connection with or as a result of such
transfer.

9.4   Limitation on Liens.

In the case of VaPower, VaPower shall not, nor shall it permit any of its
Material Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for (i) Liens permitted by the VaPower Indenture, (ii) Liens
created in the ordinary course of business and (iii) Liens on any and all
assets, revenues and related contracts, agreements and other documents
associated with the development and operation of a new nuclear unit number three
at its North Anna Power Station, in each case securing financing thereof,
including any common and/or shared facilities, assets or agreements that will be
utilized in connection therewith.

In the case of Dominion Energy, if Dominion Energy shall pledge as security for
any indebtedness or obligations, or permit any Lien as security for Indebtedness
or obligations upon, any capital stock owned by it on the date hereof or
thereafter acquired, of any of its Material Subsidiaries, Dominion Energy will
secure the outstanding Loans ratably with the indebtedness or obligations
secured by such pledge, except for Liens incurred or otherwise arising in the
ordinary course of business.

In the case of Questar Gas, Questar Gas shall not, nor shall it permit any of
its Material Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for (i) Liens that do not secure Indebtedness for borrowed
money or that is evidenced by bonds, debentures, notes or similar instruments
and (ii) Liens created in the ordinary course of business.

In the case of SCE&G, SCE&G shall not, nor shall it permit any of its Material
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired,
except for (i) Liens permitted by the SCE&G Indenture, (ii) Liens that do not
secure Indebtedness for borrowed money or that is evidenced by bonds,
debentures, notes or similar instruments and (iii) Liens created in the ordinary
course of business.

9.5   Fiscal Year.

Such Borrower will not change its fiscal year without prior notification to the
Lenders.

9.6   Use of Proceeds.

Such Borrower will not request any Borrowing or any issuance of a Letter of
Credit, and such Borrower shall not use, directly or, to the knowledge of the
Borrower, indirectly, the proceeds of any Borrowing or any Letter of Credit in
any manner, that violates Anti-Corruption Laws or the Sanctions, if any,
applicable to such Borrower and its Subsidiaries.

SECTION 10. EVENTS OF DEFAULT

48

--------------------------------------------------------------------------------

 

 

10.1   Events of Default.

An Event of Default with respect to a Borrower shall exist upon the occurrence
and continuation of any of the following specified events with respect to such
Borrower (each an “Event of Default”):

(a)Payment. Such Borrower shall:

(i)default in the payment when due of any principal of any of the Loans or
Reimbursement Obligations, or shall fail to deliver to the Administrative Agent,
when due, any cash collateral required to be provided in accordance with Section
5.1(a); or

(ii)default, and such default shall continue for five or more Business Days, in
the payment when due of any interest on the Loans or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

(b)Representations. Any representation, warranty or statement made or deemed to
be made by such Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

(c)Covenants. Such Borrower shall:

(i)default in the due performance or observance of any term, covenant or
agreement contained in Sections 8.2, 8.9, 8.11, 9.1, 9.2, 9.3 or 9.5; or

(ii)default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1(a), (b) or (c), 9.4 or 9.6 and such default
shall continue unremedied for a period of five Business Days after the earlier
of a Responsible Officer of such Borrower becoming aware of such default or
notice thereof given by the Administrative Agent; or

(iii)default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii) of this Section 10.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Responsible Officer of such Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent.

(d)Invalidity of Credit Documents. Any Credit Document shall fail to be in full
force and effect in all material respects with respect to such Borrower or to
give the Administrative Agent and/or the Lenders all material security
interests, liens, rights, powers and privileges purported to be created thereby
and relating to such Borrower.

(e)Bankruptcy, etc. The occurrence of any of the following with respect to such
Borrower or a Material Subsidiary of such Borrower: (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Borrower or a Material Subsidiary of such Borrower in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of such Borrower or a
Material Subsidiary of such Borrower or for any substantial part of its property
or ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against

49

--------------------------------------------------------------------------------

 

 

such Borrower or a Material Subsidiary of such Borrower and such petition
remains unstayed and in effect for a period of 60 consecutive days; or (iii)
such Borrower or a Material Subsidiary of such Borrower shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) such Borrower
or a Material Subsidiary of such Borrower shall admit in writing its inability
to pay its debts generally as they become due or any action shall be taken by
such Person in furtherance of any of the aforesaid purposes.

(f)Defaults under Other Agreements. With respect to any Indebtedness (other than
Indebtedness of such Borrower outstanding under this Credit Agreement) of such
Borrower or a Material Subsidiary of such Borrower in a principal amount in
excess of $100,000,000, (i) such Borrower or a Material Subsidiary of such
Borrower shall (A) default in any payment (beyond the applicable grace period
with respect thereto, if any) with respect to any such Indebtedness, or (B)
default (after giving effect to any applicable grace period) in the observance
or performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition under (A) or (B) above is to
cause, or permit, the holder or holders of such Indebtedness (or trustee or
agent on behalf of such holders) to cause any such Indebtedness to become due
prior to its stated maturity; or (ii) any such Indebtedness shall be declared
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or mandatory redemption, prior to the stated maturity
thereof; or (iii) any such Indebtedness matures and is not paid at maturity.

(g)Judgments. One or more judgments, orders, or decrees shall be entered against
such Borrower or a Material Subsidiary of such Borrower in an outstanding amount
of $50,000,000 or more, in the aggregate (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage), and such
judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the 30th day after such judgment, order or
decree becomes final and unappealable.

(h)ERISA. (i) Such Borrower, or a Material Subsidiary of such Borrower or any
ERISA Affiliate including such Borrower shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or (ii) notice of intent to terminate a Plan or
Plans of such Borrower which in the aggregate have unfunded liabilities in
excess of $50,000,000 (individually and collectively, a “Material Plan”) shall
be filed under Title IV of ERISA by such Borrower or ERISA Affiliate including
such Borrower, any plan administrator or any combination of the foregoing; or
(iii) the PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan of such Borrower; or (iv) a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan of
such Borrower must be terminated; or (v) there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more ERISA Affiliate including such Borrower to incur a current payment
obligation in excess of $50,000,000 unless paid by such Borrower on the date
such payment is due.

(i)Change of Control. The occurrence of any Change of Control with respect to
such Borrower.

10.2   Acceleration; Remedies.

(a)Upon the occurrence of an Event of Default with respect to any Borrower, and
at any time thereafter unless and until such Event of Default has been waived by
the Required Lenders or

50

--------------------------------------------------------------------------------

 

 

cured to the reasonable satisfaction of the Required Lenders, the Administrative
Agent may with the consent of the Required Lenders, and shall, upon the request
and direction of the Required Lenders, by written notice to such Borrower take
any of the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against such Borrower,
except as otherwise specifically provided for herein:

(i)Termination of Commitments. Declare the Commitments with respect to such
Borrower (and, if such Borrower is VaPower, then also to Dominion Energy)
terminated whereupon the Commitments with respect to such Borrower (and, if such
Borrower is VaPower, then also to Dominion Energy) shall be immediately
terminated.

(ii)Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans made to such Borrower (and, if such Borrower is
VaPower, then also to Dominion Energy) and any and all other indebtedness or
obligations of any and every kind (including all amounts of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 5.5)
owing by such Borrower (and, if such Borrower is VaPower, then also by Dominion
Energy) to any of the Lenders or the Administrative Agent hereunder to be due
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
such Borrower (and, if such Borrower is VaPower, then also by Dominion Energy).

(iii)Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents, including, without limitation, all rights
of set-off, as against such Borrower.

(b)Notwithstanding the foregoing, if an Event of Default specified in Section
10.1(e) shall occur, then the Commitments with respect to such Borrower (and, if
such Borrower is VaPower, then also to Dominion Energy) shall automatically
terminate and all Loans made to such Borrower (and, if such Borrower is VaPower,
then also to Dominion Energy), all accrued interest in respect thereof, all
accrued and unpaid fees and other indebtedness or obligations owing by such
Borrower (and, if such Borrower is VaPower, then also by Dominion Energy) to the
Lenders and the Administrative Agent hereunder shall immediately become due and
payable without the giving of any notice or other action by the Administrative
Agent or the Lenders.

(c)With respect to any Letter of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
Section 10.2, the Borrower for whose account any such Letter of Credit was
issued shall at such time cash collateralize in accordance with Section 5.9 an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of such Borrower hereunder and under the other Credit Documents.
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of such Borrower hereunder and under the other Credit Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to such Borrower (or such other Person as may be
lawfully entitled thereto).

10.3   Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default with respect to any
Borrower, all amounts collected from such Borrower or received by the
Administrative Agent or any Lender on account of amounts outstanding under any
of the Credit Documents shall be paid over or delivered as follows:

51

--------------------------------------------------------------------------------

 

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable outside attorneys’ fees other than the
fees of in-house counsel) of the Administrative Agent or any of the Lenders in
connection with enforcing the rights of the Lenders under the Credit Documents
against such Borrower and any protective advances made by the Administrative
Agent or any of the Lenders, pro rata as set forth below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender by
such Borrower, pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders by such
Borrower hereunder, pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans or
Letters of Credit outstanding of such Borrower, pro rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable of such
Borrower under the Credit Documents and not repaid pursuant to clauses “FIRST”
through “FOURTH” above; and

SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided above until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on each Lender’s Commitment Percentages) of amounts
available to be applied.

SECTION 11. AGENCY PROVISIONS

11.1   Appointment.

Each Lender hereby designates and appoints JPMCB as administrative agent of such
Lender to act as specified herein and the other Credit Documents, and each such
Lender hereby authorizes the Administrative Agent, as the agent for such Lender,
to take such action on its behalf under the provisions of this Credit Agreement
and the other Credit Documents and to exercise such powers and perform such
duties as are expressly delegated by the terms hereof and of the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Credit Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Administrative Agent. The provisions of this Section are solely for
the benefit of the Administrative Agent and the Lenders and no Borrower shall
have any rights as a third party beneficiary of the provisions hereof. In
performing its functions and duties under this Credit Agreement and the other
Credit Documents, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for any Borrower.

52

--------------------------------------------------------------------------------

 

 

11.2   Delegation of Duties.

The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

11.3   Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person’s own gross negligence or willful misconduct), or responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by a Borrower contained herein or in any of the other Credit
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection herewith or in connection with the other Credit Documents, or
enforceability or sufficiency therefor of any of the other Credit Documents, or
for any failure of the Borrowers to perform their respective obligations
hereunder or thereunder. The Administrative Agent shall not be responsible to
any Lender for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Credit Agreement, or any of the other
Credit Documents or for any representations, warranties, recitals or statements
made herein or therein or made by a Borrower in any written or oral statement or
in any financial or other statements, instruments, reports, certificates or any
other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of a Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of a
Borrower. The Administrative Agent is not a trustee for the Lenders and owes no
fiduciary duty to the Lenders. None of the Lenders identified on the facing page
or signature pages of this Credit Agreement as “Syndication Agents” or “Joint
Bookrunners” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than those applicable to all Lenders
as such, nor shall they have or be deemed to have any fiduciary relationship
with any Lender.

11.4   Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to a Borrower, independent accountants and other
experts selected by the Administrative Agent with reasonable care). The
Administrative Agent may deem and treat the Lenders as the owner of its
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent in accordance with Section 12.3(b). The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or to the extent
specifically provided in Section 12.6, all the Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 12.6, all the
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).

53

--------------------------------------------------------------------------------

 

 

11.5   Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the relevant Borrower
referring to the Credit Document, describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the Required Lenders (or, to the extent specifically provided in Section 12.6,
all the Lenders).

11.6   Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of a Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of a Borrower and
made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of a Borrower.
Except for (i) delivery of the Credit Documents and (ii) notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of a Borrower which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

11.7   Indemnification.

Each Lender agrees to indemnify the Administrative Agent in its capacity as such
and each Issuing Lender in its capacity as such (to the extent not reimbursed by
a Borrower and without limiting the obligation of a Borrower to do so), ratably
according to its Revolving Loan Commitment, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as such or an Issuing Lender in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or an Issuing Lender under or in connection with any
of the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Administrative Agent or such Issuing
Lender, as applicable. If any indemnity furnished to the Administrative Agent
for any purpose shall, in the opinion of the Administrative Agent, be
insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder and under the other Credit Documents.

11.8   Administrative Agent in Its Individual Capacity.

54

--------------------------------------------------------------------------------

 

 

The Administrative Agent and its Affiliates may make loans to, issue or
participate in Letters of Credit for the account of, accept deposits from and
generally engage in any kind of business with a Borrower as though the
Administrative Agent were not Administrative Agent hereunder. With respect to
the Loans made by it, the Administrative Agent shall have the same rights and
powers under this Credit Agreement as any Lender and may exercise the same as
though they were not Administrative Agent, and the terms “Lender” and “Lenders”
shall include the Administrative Agent in its individual capacity.

11.9   Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 30 days written notice to
the Lenders. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent that is, except during the
existence of a Default or Event of Default, reasonably satisfactory to the
Borrowers. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment, within 30 days
after the notice of resignation, then the retiring Administrative Agent shall
select a successor Administrative Agent provided such successor is reasonably
satisfactory to the Borrowers and an Eligible Assignee (or if no Eligible
Assignee shall have been so appointed by the retiring Administrative Agent and
shall have accepted such appointment, then the Lenders shall perform all
obligations of the retiring Administrative Agent until such time, if any, as a
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment as provided for above). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent, as appropriate, under this Credit Agreement
and the other Credit Documents and the provisions of this Section 11.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement.

11.10   ERISA Matters

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Joint Lead Arrangers and their
respective Affiliates, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, Letter
of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), and the conditions for
exemptive relief thereunder will be satisfied in connection with respect to,
such Lender’s entrance into, participation in, administration of and performance
of the Loans, Letter of Credit or the Commitments,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, Letter of
Credit or the Commitments and this Credit Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, Letter of

55

--------------------------------------------------------------------------------

 

 

Credit or the Commitments and this Credit Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to, and the conditions for exemptive relief
under PTE 84-14 will be satisfied in connection with, such Lender’s entrance
into, participation in, administration of and performance of the Loans, Letter
of Credit or the Commitments and this Credit Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender to the
effect that such Lender’s entrance into, participation in, administration of and
performance of the Loans, Letter of Credit or the Commitments and this Credit
Agreement will not give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates
that:

(i)none of the Administrative Agent or the Joint Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Credit Agreement, any Credit Document or any
documents related hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Letter of Credit or the Commitments and this Credit
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time (the “Fiduciary Rule”)) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Letter of Credit or the Commitments and this Credit
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
within the meaning of the Fiduciary Rule,

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Letter of Credit or the Commitments and this Credit
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, Letter of Credit or the Commitments and this Credit Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent, the Joint Lead Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
Letter of Credit or the Commitments or this Credit Agreement.

56

--------------------------------------------------------------------------------

 

 

(c)The Administrative Agent and the Joint Lead Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
Letter of Credit or the Commitments and this Credit Agreement, (ii) may
recognize a gain if it extended the Loans, Letter of Credit or the Commitments
for an amount less than the amount being paid for an interest in the Loans,
Letter of Credit or the Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the
Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

SECTION 12. MISCELLANEOUS

12.1   Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device),
(c) the Business Day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case to the respective parties at the address or telecopy numbers set forth
on Schedule 12.1, or at such other address as such party may specify by written
notice to the other parties hereto; provided, that, in the case of a notice or
other communication given pursuant to clause (a) or (b) above, if such notice or
other communication is not delivered or transmitted during the normal business
hours of the recipient, such notice or communication shall be deemed to be
effective on the next Business Day for the recipient.

Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or a Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

12.2   Right of Set-Off; Adjustments.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default by a Borrower and the commencement of remedies described
in Section 10.2, each Lender and each of its Affiliates is authorized at any
time and from time to time, without presentment, demand, protest or other notice
of any kind (all of which rights being hereby expressly waived), to set-off and
to appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender (including, without
limitation branches, agencies or Affiliates of such Lender wherever located) to
or for the credit or the account of such Borrower against obligations and
liabilities of such Borrower to the Lenders hereunder, under the Notes, the
other Credit Documents or otherwise, irrespective of whether the Administrative
Agent or the Lenders shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is

57

--------------------------------------------------------------------------------

 

 

made or entered on the books of such Lender subsequent thereto. Each Borrower
hereby agrees that any Person purchasing a participation in the Loans and
Commitments to it hereunder pursuant to Section 12.3(e) may exercise all rights
of set-off with respect to its participation interest as fully as if such Person
were a Lender hereunder.

Except to the extent that this Credit Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the obligations owing to it by a
Borrower under this Credit Agreement, receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set‑off, pursuant to events or
proceedings of the nature referred to in Section 10.1(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the obligations owing to such other Lender by such
Borrower under this Credit Agreement, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

12.3   Benefit of Agreement.

(a)Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that a Borrower may not assign and transfer any of its
interests hereunder (except as permitted by Section 9.2) without prior written
consent of the Lenders; and provided further that the rights of each Lender to
transfer, assign or grant participations in its rights and/or obligations
hereunder shall be limited as set forth in this Section 12.3.

(b)Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Loans, its Notes, and its Commitment); provided, however, that:

(i)each such assignment shall be to an Eligible Assignee;

(ii)each of (A) the Administrative Agent (other than in the case of an Eligible
Assignee that is a Lender) and (B) the Issuing Lenders, shall have provided
their written consent (not to be unreasonably withheld or delayed);

(iii)To the extent required in the definition of “Eligible Assignee,” DEI shall
have provided its written consent (not to be unreasonably withheld or delayed)
which consent shall not be required during the existence of a Default or Event
of Default; provided, however, that DEI shall be deemed to have consented to any
proposed assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;

(iv)any such partial assignment shall be in an amount at least equal to
$5,000,000 (or, if less, the remaining amount of the Commitment being assigned
by such Lender) or an integral multiple of $5,000,000 in excess thereof;

(v)each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes;

58

--------------------------------------------------------------------------------

 

 

(vi)the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment Agreement in substantially
the form of Exhibit 12.3, together with a processing fee from the assignor of
$4,000; and

(vii)without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
any Borrower described in Section 108(e)(4) of the Code.

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 12.3(b), the
assignor, the Administrative Agent and the relevant Borrower shall make
appropriate arrangements so that, if required, new Notes are issued to the
assignee. If the assignee is not incorporated under the laws of the United
States of America or a State thereof, it shall deliver to such Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of taxes in accordance with Section 4.4.

By executing and delivering an assignment agreement in accordance with this
Section 12.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee;
(B) except as set forth in clause (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of a Borrower or
the performance or observance by such Borrower of any of its obligations under
this Credit Agreement, any of the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto; (C) such assignee represents
and warrants that it is legally authorized to enter into such assignment
agreement; (D) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (E) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(F) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; (G) such assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Credit Agreement and the
other Credit Documents are required to be performed by it as a Lender; and (H)
such assignee represents and warrants that it does not bear a relationship to
any Borrower described in Section 108(e)(4) of the Code (provided that such
representation shall not be required where the Administrative Agent has been
made aware of such relationship existing between the assignee and the Borrower
and has given its consent to such assignment pursuant to Section 12.3(b)(vii)).

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 12.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a

59

--------------------------------------------------------------------------------

 

 

Lender to any Federal Reserve Bank or other central bank having jurisdiction
over such Lender in accordance with applicable law.

(c)Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender from time to
time by each Borrower (collectively, the “Registers”). The entries in the
Registers shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the relevant Register as a Lender
hereunder for all purposes of this Credit Agreement. The Registers shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d)Acceptance. Upon its receipt of an assignment agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment
Agreement has been completed and is in substantially the form of Exhibit 12.3,
(i) accept such assignment agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

(e)Participations. Each Lender may, on or after the delivery of notice to the
Borrowers, sell, transfer, grant or assign participations in all or any part of
such Lender’s interests and obligations hereunder; provided that (i) such
selling Lender shall remain a “Lender” for all purposes under this Credit
Agreement (such selling Lender’s obligations under the Credit Documents
remaining unchanged) and the participant shall not constitute a Lender
hereunder, (ii) no Lender shall grant to any such participant rights to approve
any amendment or waiver relating to the Credit Documents, except to the extent
any such amendment or waiver would (A) reduce the principal of or rate of
interest on or fees in respect of any Loans in which the participant is
participating, or (B) postpone the date fixed for any payment of principal
(including extension of the Maturity Date or the date of any mandatory
prepayment), interest or fees in respect of any Loans in which the participant
is participating, (iii) such selling Lender shall deliver notice to the
Borrowers of any sub‑participations by the participant (except to an Affiliate,
parent company or Affiliate of a parent company of the participant) and (iv)
without the prior written consent of the Administration Agent, no participation
shall be sold to a prospective participant that bears a relationship to any
Borrower described in Section 108(e)(4) of the Code. In the case of any such
participation and notwithstanding the foregoing, (i) the participant shall not
have any rights under this Credit Agreement or the other Credit Documents (the
participant’s rights against the selling Lender in respect of such participation
to be those set forth in the participation agreement with such Lender creating
such participation in a manner consistent with this Section 12.3(e)), (ii) the
Borrowers, the Administrative Agent and the other Lenders shall be entitled to
deal solely with the Lender who has sold a participation with respect to all
matters arising under this Credit Agreement, and (iii) all amounts payable by
such Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided, however, that such participant shall be entitled to
receive additional amounts under Section 4 to the same extent that the Lender
from which such participant acquired its participation would be entitled to the
benefit of such cost protection provisions.

Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (solely for tax purposes), shall maintain a
register for the recordation of the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Credit Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in

60

--------------------------------------------------------------------------------

 

 

registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
binding for all purposes, absent manifest error, and such Lender and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Credit Agreement.

(f)Payments. No Eligible Assignee, participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred.

(g)Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank or other central
bank having jurisdiction over such Lender as collateral security pursuant to
Regulation A and any operating circular issued by such Federal Reserve Bank or
such other central bank having jurisdiction over such Lender. No such assignment
shall release the assigning Lender from its obligations hereunder.

(h)Information. Any Lender may furnish any information concerning a Borrower or
any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
who is notified of the confidential nature of the information and agrees to use
its reasonable best efforts to keep confidential all non-public information from
time to time supplied to it.

12.4   No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between a Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on a Borrower in any case shall entitle such Borrower to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

12.5   Payment of Expenses, etc.

Each Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Administrative Agent and the Joint Lead Arrangers in connection with
the negotiation, preparation, execution and delivery of this Credit Agreement
and the other Credit Documents and the documents and instruments referred to
therein (including, without limitation, the reasonable fees and expenses of
outside legal counsel to the Administrative Agent) and any amendment, waiver or
consent relating hereto and thereto including, but not limited to, any such
amendments, waivers or consents resulting from or related to any work-out,
renegotiation or restructure relating to the performance by such Borrower under
this Credit Agreement and (ii) of the Administrative Agent and the Lenders in
connection with enforcement of the Credit Documents and the documents and
instruments referred to therein (including, without limitation, in connection
with any such enforcement, the reasonable fees and disbursements of outside
counsel for the Administrative Agent and each of the Lenders) against such
Borrower; and (b) indemnify the Administrative Agent, the Joint Lead Arrangers,
each Issuing Lender and each Lender and its Affiliates, their respective
officers, directors, employees, representatives and agents from and hold each of
them harmless against any and all losses, liabilities, claims, damages or
reasonable expenses incurred by any of

61

--------------------------------------------------------------------------------

 

 

them as a result of, or arising out of, or in any way related to, or by reason
of, any investigation, litigation or other proceeding (whether or not the
Administrative Agent, the Joint Lead Arrangers, any Issuing Lender or any Lender
or its Affiliates is a party thereto, or whether or not such investigation,
litigation or other proceeding was initiated by any Borrower, its Affiliates or
any other party, other than in the case of any investigation, litigation or
other proceeding initiated by any Borrower in connection with a material breach
of obligations (as determined by a court of competent jurisdiction) by the
Administrative Agent, the Joint Lead Arrangers, any Issuing Lender or any Lender
hereunder) related to the entering into of this Credit Agreement, any Credit
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, any Loans or Letter of Credit or the use of proceeds therefrom
(including other extensions of credit or the refusal of the Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit) or the consummation of any other transactions contemplated in
any Credit Document by such Borrower, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of gross negligence or willful misconduct on the part of the Person to be
indemnified, in each case, as determined by a court of competent jurisdiction).

12.6   Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document (other than Letters
of Credit as provided herein) nor any of the terms hereof or thereof may be
amended, changed, waived, discharged or terminated unless such amendment,
change, waiver, discharge or termination is in writing and signed by the
Required Lenders and by the Borrower or Borrowers directly affected thereby;
provided that no such amendment, change, waiver, discharge or termination shall
without the consent of each Lender affected thereby:

(a)extend the Maturity Date or the Commitment Period;

(b)reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;

(c)reduce or forgive the principal amount of any Loan or Reimbursement
Obligation;

(d)increase or extend the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);

(e)release a Borrower from its obligations under the Credit Documents or consent
to the transfer or assignment of such obligations;

(f)amend, modify or waive any provision of this Section or Section 3.6, 3.8,
10.1(a), 10.3, 11.7, 12.2, 12.3, 12.5 or 12.9(b);

(g)reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders or other provision hereof specifying the number or percentage
of Lenders required to waive, amend or modify any provision hereof; or

62

--------------------------------------------------------------------------------

 

 

(h)release all or substantially all of any cash collateral while any Letters of
Credit or Reimbursement Obligations remain outstanding.

Notwithstanding the above, (i) any provision of any Letter of Credit or any L/C
Obligation shall not be amended, modified or waived without the written consent
of the affected Issuing Lender and (ii) the Maximum L/C Commitment of an Issuing
Lender may be amended without the consent of the Required Lenders but only with
the consent of such affected Issuing Lender.

Notwithstanding the above, no provisions of Section 11 may be amended or
modified without the consent of the Administrative Agent, and no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Lenders without the prior written consent of
the Administrative Agent or the Issuing Lenders, as the case may be.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

In the event any proposed amendment or waiver of the terms of this Credit
Agreement or any other Credit Document requires the consent of all Lenders or of
all Lenders directly affected thereby, and such proposed amendment or waiver is
approved by Required Lenders, the Borrowers may, in their sole discretion,
require any Lender that has failed to consent to such proposed amendment or
waiver (the “Non-Consenting Lender”) to transfer and assign its interests,
rights and obligations under this Credit Agreement in a manner consistent with
the terms and conditions of Section 4.5 to an Eligible Assignee that shall
assume such assigned obligations; provided, however, that the Borrowers shall
have given written notice to the Administrative Agent in the case of an assignee
that is not a Lender. The Borrowers shall not be permitted to require a
Non-Consenting Lender to assign any part of its interests, rights and
obligations under this Credit Agreement pursuant to this Section 12.6 unless the
Borrowers have notified such Non-Consenting Lender of their intention to require
the assignment thereof at least ten days prior to the proposed assignment date.

12.7   Counterparts; Telecopy; Electronic Delivery.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile or other
electronic means (including by e-mail with a “pdf” copy thereof attached
thereto) shall be effective as an original and shall constitute a representation
that an original will be delivered.

12.8   Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

12.9   Defaulting Lenders.

Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

63

--------------------------------------------------------------------------------

 

 

(a)no Facility Fees shall accrue on the unfunded portion of any Commitment of
any Defaulting Lender pursuant to Section 3.4(a)(i).

(b)the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 12.6), provided that any waiver, amendment or
modification requiring the consent of each affected Lender pursuant to Section
12.6(a)-(d) or any waiver, amendment or modification of this Section 12.9(b)
shall require the consent of such Defaulting Lender if such Defaulting Lender
would be directly adversely affected thereby.

(c)if any L/C Obligations exist at the time a Lender becomes a Defaulting Lender
then:

(i)all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment
Percentages, but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s LC Obligations does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) no Default or Event
of Default has occurred and is continuing at the time such Lender becomes a
Defaulting Lender and its L/C Obligation is reallocated;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower for whom a Letter of Credit was issued
shall within one Business Day following notice by the Administrative Agent
(which notice shall be promptly delivered by the Administrative Agent upon the
failure of the reallocation in clause (i) above to be fully effected) cash
collateralize such Defaulting Lender’s L/C Obligation as to such Letter of
Credit (after giving effect to any partial reallocation pursuant to clause (i)
above), which cash collateral shall be deposited into a cash collateral account
in the name of and under the control of the Administrative Agent, in accordance
with the procedures set forth in Section 5.9 for so long as such L/C Obligation
is outstanding;

(iii)if a Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Obligation pursuant to this Section 12.9(c), such Borrower shall not be
required to pay any Letter of Credit Fees to such Defaulting Lender with respect
to such Defaulting Lender’s L/C Obligation during the period such Defaulting
Lender’s L/C Obligation are cash collateralized;

(iv)if the L/C Obligation of the non-Defaulting Lenders is reallocated pursuant
to Section 12.9(c), then the fees payable to the Lenders pursuant to Section 5.3
shall be adjusted in accordance with such non-Defaulting Lenders’ Commitment
Percentage; and

(v)if any Defaulting Lender’s L/C Obligation is neither cash collateralized nor
reallocated pursuant to this Section 2.19(c), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all Facility
Fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such L/C Obligation) and Letter of Credit Fees payable with respect
to such Defaulting Lender’s L/C Obligation shall be payable to the
Administrative Agent as cash collateral until such L/C Obligation is cash
collateralized and/or reallocated.

(d)so long as any Lender is a Defaulting Lender, the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be

64

--------------------------------------------------------------------------------

 

 

provided by the Borrowers in accordance with Section 12.9(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
12.9(c)(i) (and Defaulting Lenders shall not participate therein).

(e)except as otherwise provided in this Credit Agreement, any amount payable to
or for the account of any Defaulting Lender in its capacity as a Lender
hereunder (whether on account of principal, interest, fees or otherwise, and
including any amounts payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, (A)
be applied, at such time or times as may be determined by the Administrative
Agent, (1) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (2) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Lenders in respect of
such Defaulting Lender’s participations in Letters of Credit, (3) third, to cash
collateralize participation obligations of such Defaulting Lender in respect of
outstanding Letters of Credit and (4) fourth, to the funding of such Defaulting
Lender’s Commitment Percentage of any Loans in respect of which such Defaulting
Lender shall have failed to fund such share as required hereunder, (B) to the
extent not applied as aforesaid, be held, if so determined by the Administrative
Agent, as cash collateral for funding obligations of such Defaulting Lender in
respect of future Loans hereunder, (C) to the extent not applied or held as
aforesaid, be applied, pro rata, to the payment of any amounts owing to any
Borrower or any non-Defaulting Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower or any non-Defaulting Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations hereunder and (D) to the extent not applied or held as
aforesaid, be distributed to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.

(f)The Borrowers may, in their sole discretion, require any Defaulting Lender to
transfer and assign its interests, rights and obligations under this Credit
Agreement in a manner consistent with the terms and conditions of Section 4.5
(but at the expense of such Defaulting Lender) to an Eligible Assignee that
shall assume such assigned obligations; provided, however, that the Borrowers
shall have given written notice to the Administrative Agent in the case of an
assignee that is not a Lender. The Borrowers shall not be permitted to require a
Defaulting Lender to assign any part of its interests, rights and obligations
under this Credit Agreement pursuant to this Section 10.(f) unless the Borrowers
have notified such Defaulting Lender of their intention to require the
assignment thereof at least ten days prior to the proposed assignment date.

(g)In the event that the Administrative Agent, the Borrowers and the Issuing
Lender agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Loans in accordance
with its Commitment Percentage.

12.10   Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein, the agreements contained in Sections 4.1(c),
4.2, 4.3 and 4.4 and all representations and warranties made herein shall
survive the execution and delivery of this Credit Agreement, the making of the
Loans, and the repayment of the Loans and other obligations and the termination
of the Commitments hereunder.

12.11   GOVERNING LAW.

65

--------------------------------------------------------------------------------

 

 

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Each Borrower irrevocably consents to the service of process out of any
competent court in any action or proceeding brought in connection with this
Credit Agreement by the mailing of copies thereof by registered or certified
mail, postage prepaid, to it at its address for notices pursuant to Section
12.1, such service to become effective 30 days after such mailing. Nothing
herein shall affect the right of a Lender to serve process in any other manner
permitted by law.

12.12   WAIVER OF JURY TRIAL.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.13   Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

12.14   Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

12.15   Binding Effect.

This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 6.1 have been satisfied or waived by the Lenders
and this Credit Agreement shall have been executed by each of the Borrowers and
the Administrative Agent, and the Administrative Agent shall have received
copies (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of each Borrower, the Administrative Agent and each Lender
and their respective successors and permitted assigns.

12.16   Submission to Jurisdiction.

Each Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Credit Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit

66

--------------------------------------------------------------------------------

 

 

Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Credit
Agreement against any Borrower or its properties in the courts of any
jurisdiction. Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Credit Agreement in any court
referred to above. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. Each of the
Borrowers also hereby irrevocably and unconditionally waives any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

12.17   Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Borrower
pursuant to this Credit Agreement that is designated by such Borrower as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any of its Affiliates and other
parties hereto, (b) subject to an agreement to comply with the provisions of
this Section 12.17 (or terms substantially consistent with and no less
restrictive than this Section 12.17), to (i) any actual or prospective Assignee
or participant, (ii) credit insurance providers requiring access to such
information in connection with credit insurance issued for the benefit of such
Lender, and (iii) any contractual counterparties (or the professional advisors
thereto) to any swap, derivative or securitization transaction relating directly
to obligations of parties under this Credit Agreement, (c) to its employees,
directors, agents, attorneys and accountants or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority or any
self-regulatory organization claiming jurisdiction or oversight over the
Administrative Agent or such Lender or any of their respective affiliates,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any requirement of law, (f) if required to
do so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Credit Document,
(j) market data collectors, league table providers and similar service providers
to the lending industry, such information to consist of deal terms and other
information customarily provided by arrangers to league table providers or found
in Gold Sheets and similar industry publications, and (k) with the written
consent of any Borrower.

12.18   Designation of SPVs.

Notwithstanding anything to the contrary contained herein, any Lender, (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrowers, the option to fund all or any part of
any Loan that such Granting Lender would otherwise be obligated to fund pursuant
to this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPV shall have any voting rights pursuant to Section 12.6 and
(iv) with respect to notices, payments and other matters hereunder, the
Borrowers, the Administrative Agent and the Lenders shall not be obligated to
deal with an SPV, but may limit their communications and other dealings relevant
to such SPV to the applicable Granting Lender. The funding of a Loan by an SPV
hereunder shall utilize the Revolving Loan Commitment of the Granting Lender to
the same extent that, and as if, such Loan were funded by such Granting Lender.

As to any Loans or portion thereof made by it, each SPV shall have all the
rights that its applicable Granting Lender making such Loans or portion thereof
would have had under this Credit

67

--------------------------------------------------------------------------------

 

 

Agreement; provided, however, that each SPV shall have granted to its Granting
Lender an irrevocable power of attorney, to deliver and receive all
communications and notices under this Credit Agreement (and any related
documents) and to exercise on such SPV’s behalf, all of such SPV’s voting rights
under this Credit Agreement. No additional Note shall be required to evidence
the Loans or portion thereof made by an SPV; and the related Granting Lender
shall be deemed to hold its Note as agent for such SPV to the extent of the
Loans or portion thereof funded by such SPV. In addition, any payments for the
account of any SPV shall be paid to its Granting Lender as agent for such SPV.

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

In addition, notwithstanding anything to the contrary contained in this Credit
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Loans to
the Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 12.17 may not be amended without the written consent of any
Granting Lender affected thereby.

12.19   USA Patriot Act. Each Lender hereby notifies each Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies each Borrower, which information includes
the name and address of each Borrower and other information that will allow such
Lender to identify each Borrower in accordance with the Patriot Act.

12.20   No Fiduciary Duty

Each Borrower agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary, agency relationship or other similar duty between
any Credit Party and its Affiliates, on the one hand, and any Borrower, its
stockholders or its affiliates on the other with respect to the transactions
contemplated hereby (irrespective of whether any Credit Party or its Affiliates
has advised, is currently advising or will advise any Borrower on other
unrelated matters), or any other obligation by a Credit Party or its Affiliates
to any Borrower its stockholders or its affiliates except the obligations
expressly set forth in the Credit Documents. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrowers, in connection
with the transactions contemplated hereby or the process leading thereto. Each
Credit Party and their respective Affiliates may have economic interests that
conflict with those of the Borrowers, their stockholders, and/or their
respective Affiliates.

12.21   Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges

68

--------------------------------------------------------------------------------

 

 

that any liability of any Affected Financial Institution arising under any
Credit Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)

a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

12.22   Effect of Restatement. This Credit Agreement shall amend and restate the
Existing Credit Agreement in its entirety, with the parties hereby agreeing that
there is no novation of the Existing Credit Agreement and from and after the
Closing Date, the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed and governed by this Credit Agreement. From
and after the Closing Date, the obligations and Commitments under the Existing
Credit Agreement shall continue as obligations and Commitments under this Credit
Agreement until otherwise paid or terminated in accordance with the terms
hereof.

[Remainder of Page Intentionally Left Blank]

 

 

69

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

 

 

DOMINION ENERGY, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

VIRGINIA ELECTRIC AND POWER COMPANY

 

 

By:

 

Name:

 

Title:

 

 

 

QUESTAR GAS COMPANY

 

 

By:

 

Name:

 

Title:

 

 

 

DOMINION energy South Carolina, inc.

 

 

By:

 

Name:

 

Title:

 

 

 

 

[FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

By:

 

Name:

 

Title:

 

 

 

 

[FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as an Issuing Lender

 

 

By:

 

Name:

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

MIZUHO BANK, LTD., as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A., as an Issuing Lender

 

 

By:

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

THE BANK OF NOVA SCOTIA, as an Issuing Lender

 

 

By:

 

Name:

 

Title:

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

By:

 

Name:

 

Title:

 

[FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

 

 

WELLS FARGO BANK, N.A., as an Issuing Lender

 

 

By:

 

Name:

 

Title:

 

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

MUFG BANK, LTD., as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

By:

 

Name:

 

Title:

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as an Issuing Lender

 

 

By:

 

Name:

 

Title:

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

[FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

BNP PARIBAS, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

By:

 

Name:

 

Title:

 

 

 

CITIBANK, N.A., as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

By:

 

Name:

 

Title:

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

By:

 

Name:

 

Title:

 

[FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

SUNTRUST BANK, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as an Issuing Lender

 

 

By:

 

Name:

 

Title:

 

 

[FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

[FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

Schedule 1.1

 

COMMITMENTS

Lender

Commitment

Commitment Percentage (rounded to nearest 1/100%)

Maximum L/C Commitment

JPMorgan Chase Bank, N.A.

$315,000,000.00

5.25%

$50,000,000.00

Mizuho Bank, Ltd.

$315,000,000.00

5.25%

 

Bank of America, N.A.

$315,000,000.00

5.25%

$50,000,000.00

The Bank of Nova Scotia

$315,000,000.00

5.25%

$50,000,000.00

Wells Fargo Bank, N.A.

$315,000,000.00

5.25%

$50,000,000.00

MUFG Bank, Ltd.

$315,000,000.00

5.25%

 

Credit Suisse AG, Cayman Islands Branch

$315,000,000.00

5.25%

 

U.S. Bank National Association

$315,000,000.00

5.25%

$150,000,000.00

Barclays Bank PLC

$315,000,000.00

5.25%

 

BNP Paribas

$315,000,000.00

5.25%

 

Citibank, N.A.

$315,000,000.00

5.25%

 

Deutsche Bank AG New York Branch

$315,000,000.00

5.25%

 

Goldman Sachs Bank USA

$315,000,000.00

5.25%

 

Morgan Stanley Bank, N.A.

$275,000,000.00

4.58%

 

Morgan Stanley Senior Funding, Inc.

$40,000,000.00

0.67%

 

Royal Bank of Canada

$315,000,000.00

5.25%

 

Sumitomo Mitsui Banking Corporation

$315,000,000.00

5.25%

 

SunTrust Bank

$315,000,000.00

5.25%

 

The Toronto-Dominion Bank, New York Branch

$315,000,000.00

5.25%

 

PNC Bank, National Association

$220,000,000.00

3.67%

 

KeyBank National Association

$110,000,000.00

1.83%

$50,000,000.00

TOTAL:

$6,000,000,000.00

100.00%

$350,000,000.00

 




 

--------------------------------------------------------------------------------

 

Schedule 5.1

EXISTING LETTERS OF CREDIT

Borrower

Issuing Lender

Current Amount

Expiration Date

Beneficiary

Dominion Energy

Keybank

$         2,350,000.00

10/12/2019

Liberty Mutual

Dominion Energy

Keybank

$              67,157.77

5/1/2019

Kern County

Dominion Energy

Keybank

$            158,088.03

5/1/2019

Kern County

Dominion Energy

U.S. Bank

$         2,188,305.00

8/30/2019

Pacific Gas and Electric Co.

Dominion Energy

U.S. Bank

$         4,110,783.00

6/30/2019

Pacific Gas and Electric Co.

Dominion Energy

U.S. Bank

$         3,918,474.00

10/31/2019

Southern California Edison Company

Dominion Energy

U.S. Bank

$            545,050.00

7/31/2019

Southern California Edison Company

Dominion Energy

U.S. Bank

$       10,000,000.00

2/28/2020

California Department of Water Resources 

Dominion Energy

U.S. Bank

$         2,350,000.00

12/31/2019

Southern California Public Authority  

Dominion Energy

U.S. Bank

$            336,101.00

3/13/2020

RE Columbia LLC 

Dominion Energy

U.S. Bank

$                1,840.00

12/6/2019

Town of Myersville – Planning and Zoning ADMM 

Dominion Energy

U.S. Bank

$         4,844,635.00

12/14/2019

Pacific Gas and Electric Co. 

Dominion Energy

U.S. Bank

$            424,571.00

12/14/2019

Southern California Edison Company  

Dominion Energy

U.S. Bank

$         5,235,192.00

12/31/2019

Pacific Gas and Electric Co. 

Dominion Energy

U.S. Bank

$            466,593.01

3/1/2020

Southern California Edison Company  

Dominion Energy

U.S. Bank

$         4,269,082.00

12/15/2019

Pacific Gas and Electric Co. 

Dominion Energy

U.S. Bank

$         5,385,000.00

7/1/2020

Southern California Edison Company   

Dominion Energy

U.S. Bank

$            418,968.00

1/6/2020

Kern County 

Dominion Energy

U.S. Bank

$            165,015.00

1/6/2020

Kern County  

Dominion Energy

U.S. Bank

$         2,796,113.61

12/31/2019

San Diego Gas and Electric Company  

Dominion Energy

U.S. Bank

$              26,500.00

12/31/2019

Kern County  

Dominion Energy

U.S. Bank

$            353,100.00

10/29/2019

Maricopa Sun, LLC 

Dominion Energy

U.S. Bank

$              55,320.00

12/31/2019

Genesee Township 

Dominion Energy

U.S. Bank

$         9,936,685.00

12/31/2019

Imperial Irrigation District 

Dominion Energy

U.S. Bank

$            500,000.00

12/31/2019

Old Dominion Electric Cooperative 

Dominion Energy

U.S. Bank

$         5,109,083.00

12/31/2019

Duke Energy Progress, LLC 

Dominion Energy

U.S. Bank

$         1,000,000.00

12/31/2019

Old Dominion Electric Cooperative 

Dominion Energy

U.S. Bank

$         4,094,261.00

12/31/2019

Pacific Gas and Electric Co. 

Dominion Energy

JPM

$            3,000,000.00

12/31/2019

Atlanta Gas Light Company

Virginia Electric & Power Co.

U.S. Bank

$            257,784.00

12/31/2019

County of York

Virginia Electric & Power Co.

U.S. Bank

$            119,447.35

4/24/2020

Board of County Supervisors of Prince William County 

Virginia Electric & Power Co.

U.S. Bank

$            247,027.55

4/15/2020

Board of County Supervisors of Prince William County  

Virginia Electric & Power Co.

U.S. Bank

$       15,000,000.00

8/16/2019

PJM Settlement, Inc.

Virginia Electric & Power Co.

JPM

$              10,000.00

12/31/2019

Town of Gordonsville 

Virginia Electric & Power Co.

JPM

$            300,000.00

12/31/2019

Town of Gordonsville 

South Carolina Electric & Gas Co.

Wachovia

$            250,000.00

4/30/2019

Georgia Self Insurers Guaranty Trust Fund

Total

 

$        90,290,176.32

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 12.1

 

NOTICES

 

Borrowers

 

Dominion Energy, Inc.

 

Virginia Electric and Power Company

120 Tredegar Street

 

120 Tredegar Street

Richmond, Virginia 23219

 

Richmond, Virginia 23219

Attn: James R. Chapman

 

Attn: James R. Chapman

Telephone: 804-819-2181

 

Telephone: 804-819-2181

Fax: 804-819-2211

 

Fax: 804-819-2211

 

 

Questar Gas Company

 

Dominion Energy South Carolina, Inc.

120 Tredegar Street

 

120 Tredegar Street

Richmond, Virginia 23219

 

Richmond, Virginia 23219

Attn: James R. Chapman

 

Attn: James R. Chapman

Telephone: 804-819-2181

 

Telephone: 804-819-2181

Fax: 804-819-2211

 

Fax: 804-819-2211

 

 

with a copy to:

 

Dominion Energy Services, Inc.

120 Tredegar Street

Richmond, Virginia 23219

Attn: Russell J. Singer, Esq.

Telephone: 804-819-2389

Fax: 804-819-2202

 

Administrative Agent

 

JPMorgan Chase Bank, NA

Floor 3, Stanton Christiana Road, Ops 2

Newark, DE 19713

Attn: Nicholas Fattori

Telephone: 302-552-0588

Fax: 302-634-1417

 

with a copy to:

 

JPMorgan Chase Bank, NA

383 Madison Avenue

24th Floor

New York, New York

Attn: Brad Alvarez

Telephone: 212-270-9618

Fax: 212-270-5100

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 2.2(a)

FORM OF NOTICE OF BORROWING

Pursuant to subsection 6.2(a) of the Fourth Amended and Restated Revolving
Credit Agreement, dated as of March 22, 2019, as amended by the First Amendment
dated as of ________, 2020 (as so amended and as further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among Dominion
Energy, Inc., a Virginia corporation, Virginia Electric and Power Company, a
Virginia corporation, Questar Gas Company, a Utah corporation, and Dominion
Energy South Carolina, Inc., a South Carolina corporation (each of the above,
individually, a “Borrower”, collectively, the “Borrowers”), the several banks
and other financial institutions from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto, the undersigned hereby delivers this Notice of Borrowing.

[Insert name of relevant Borrower] hereby requests that a [Eurodollar Revolving/
Base Rate] Loan be made in the aggregate principal amount of _____________ on
_________ __, 20__ [with an Interest Period of ___ [days] [months]].

The undersigned hereby certifies as follows:

(a)The representations and warranties made by [insert name of relevant Borrower]
in or pursuant to the Credit Agreement are true and correct in all material
respects on and as of the date hereof with the same effect as if made on the
date hereof (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date) and [insert name
of relevant Borrower] hereby certifies that the proceeds of this Loan will be
used to provide credit support for such Borrower’s commercial paper, for working
capital of such Borrower and its Subsidiaries, and/or for other general
corporate purposes; [; provided that the representations and warranties set
forth in (x) clause (ii) of the second paragraph of Section 7.6 of the Credit
Agreement and (y) Section 7.9 of the Credit Agreement need not be true and
correct as a condition to any borrowing utilized by [insert name of relevant
Borrower]]1; and

(b)No Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the Loans and other extensions of credit
requested to be made on such date.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.

[Insert name of relevant Borrower] agrees that if prior to the time of the
borrowing requested hereby any matter certified to herein by it will not be true
and correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent. Except to the extent, if any,
that prior to the time of the borrowing requested hereby the Administrative
Agent shall receive written notice to the contrary from [insert name of relevant
Borrower], each matter certified to herein shall be deemed once again to be
certified as true and correct in all material respects at the date of such
borrowings as if then made.

 

 

 

1

Include with any Notice of Borrowing delivered after the Closing Date.

 

--------------------------------------------------------------------------------

2

Please transfer by wire the proceeds of the borrowing as directed by [insert
name of relevant Borrower] on the attached Schedule 1.

[Insert name of relevant Borrower] has caused this Notice of Borrowing to be
executed and delivered, and the certification and warranties contained herein to
be made, by its [Treasurer] this ___ day of ________, 20__.

 

[Insert name of relevant Borrower]

By:

 

Name:

 

Title:

 

 

 

 

  

--------------------------------------------------------------------------------

 

Exhibit 2.2(c)

FORM OF NOTICE OF CONVERSION/CONTINUATION

Pursuant to subsection 2.2(c) of the Fourth Amended and Restated Revolving
Credit Agreement, dated as of March 22, 2019, as amended by the First Amendment
dated as of ________, 2020 (as so amended and as further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Dominion
Energy, Inc., a Virginia corporation, Virginia Electric and Power Company, a
Virginia corporation, Questar Gas Company, a Utah corporation, and Dominion
Energy South Carolina, Inc., a South Carolina corporation (each of the above,
individually, a “Borrower”, and, collectively, the “Borrowers”), the several
banks and other financial institutions from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto, this represents [insert name of relevant Borrower]’s
request to convert or continue Revolving Loans as follows:

1

Date of conversion/continuation:__________________

2.

Amount of Revolving Loans being converted/continued: $________________

3.

Type of Revolving Loans being converted/continued:

☐a.Eurodollar Revolving Loans
☐b.Base Rate Loans

4.

Nature of conversion/continuation:

☐a.Conversion of Base Rate Loans to Eurodollar Revolving Loans

☐b.Conversion of Eurodollar Revolving Loans to Base Rate Loans

☐c.Continuation of Eurodollar Revolving Loans as such

5.

Interest Periods:

If Revolving Loans are being continued as or converted to Eurodollar Revolving
Loans, the duration of the new Interest Period that commences on the conversion/
continuation date: ________________ days/month(s)

In the case of a conversion to or continuation of Eurodollar Revolving Loans,
the undersigned officer, to the best of his or her knowledge, on behalf of
[insert name of relevant Borrower], certifies that no Default or Event of
Default has occurred and is continuing under the Credit Agreement.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.

DATED:

 

 

[insert name of relevant Borrower]

 

 

 

By:

 

 

 

Name:
Title:

 

 

 

 

  

--------------------------------------------------------------------------------

 

Exhibit 2.7(a)

FORM OF REVOLVING LOAN NOTE

Not to Exceed $________ (as set forth below)

New York, New York
______ __, ____

FOR VALUE RECEIVED, each of Dominion Energy, Inc., a Virginia corporation,
Virginia Electric and Power Company, a Virginia corporation, Questar Gas
Company, a Utah corporation, and Dominon Energy South Carolina, Inc., a South
Carolina corporation (collectively, the “Borrowers” and each, individually, a
“Borrower”), hereby unconditionally promises, severally and not jointly, to pay
on the Maturity Date to the order of ________(the “Lender”) at the office of
JPMorgan Chase Bank, N.A. located at 270 Park Avenue, New York, New York, 10017,
in lawful money of the United States of America and in immediately available
funds, the least of (a) __________ DOLLARS ($_____), (b) the Sublimit of the
applicable Borrower and (c) the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the applicable Borrower pursuant to
subsection 2.1 of the Credit Agreement referred to below. Each of the Borrowers
further agrees to pay interest in like money at such office on the unpaid
principal amount of its Revolving Loans from time to time outstanding at the
rates per annum and on the dates specified in subsection 3.1 of the Credit
Agreement, until paid in full (both before and after judgment to the extent
permitted by law). The holder of this Revolving Loan Note is hereby authorized
to endorse the date, amount, type, interest rate and duration of each Revolving
Loan made or converted by the Lender to each Borrower, the date and amount of
each repayment of principal thereof, and, in the case of Eurodollar Revolving
Loans, the Interest Period with respect thereto, on the schedules annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information so endorsed; provided, however, that
failure by any holder to make any such recordation on such schedules or
continuation thereof shall not in any manner affect any of the obligations of
any Borrower to make payments of principal and interest in accordance with the
terms of this Revolving Loan Note and the Credit Agreement.

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Fourth Amended and Restated Revolving Credit Agreement, dated as of March 22,
2019, as amended by the First Amendment dated as of ________, 2020 (as so
amended and as further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, the several banks and other
financial institutions from time to time parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents party thereto, is entitled
to the benefits thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.




 

--------------------------------------------------------------------------------

2

Upon the occurrence of any one or more Events of Default with respect to any
Borrower, all amounts owed by such Borrower and then remaining unpaid on this
Revolving Loan Note shall become, or may be declared to be, immediately due and
payable as provided in the Credit Agreement.

This Revolving Loan Note shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

DOMINION ENERGY, INC.

By:

 

Name:

 

Title:

 

 

Virginia Electric and Power Company

By:

 

Name:

 

Title:

 

 

Questar Gas Company

By:

 

Name:

 

Title:

 

 

DOMINON ENERGY SOUTH CAROLINA, INC.

By:

 

Name:

 

Title:

 

 

 

 

  

--------------------------------------------------------------------------------

 

Schedule I to
Revolving
Loan Note

BASE RATE LOANS AND CONVERSIONS AND
REPAYMENTS OF PRINCIPAL

 

Date

Amount of Base Rate Loans

Amount of Base Rate Loans Converted into Eurodollar Revolving Loans

Amount of Eurodollar Revolving Loans Converted into Base Rate Loans

Amount of Principal Repaid

Unpaid Principal Balance

Notation

Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule II to
Revolving
Loan Note

EURODOLLAR REVOLVING LOANS AND CONVERSIONS
AND REPAYMENTS OF PRINCIPAL

 

Date

Amount of Eurodollar Revolving Loans

Interest Period

Amount of Base Rates Loans Converted into Eurodollar Revolving Loans

Amount of Eurodollar Revolving Loans Converted into Base Rate Loans

Amount of Principal Repaid

Unpaid Principal Balance

Notation Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 2.8(a)

 

 

FORM OF EXTENSION OF MATURITY DATE REQUEST

 

 

[Date]

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention:

 

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Revolving Credit Agreement,
dated as of March 22, 2019, as amended by the First Amendment dated as of
________, 2020 (as so amended and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the undersigned, the
lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Mizuho Bank, Ltd., Bank of America, N.A., The Bank of Nova
Scotia and Wells Fargo Bank, N.A., as Syndication Agents. Terms defined in the
Credit Agreement are used herein as therein defined.

The undersigned hereby represent and warrant that (i) on the date hereof no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date).

This is an Extension of Maturity Date Request pursuant to Section 2.8(a) of the
Credit Agreement requesting an extension of the Maturity Date to [INSERT
REQUESTED MATURITY DATE]. Please transmit a copy of this Extension of Maturity
Date Request to each of the Lenders.






 

--------------------------------------------------------------------------------

2

DOMINION ENERGY, INC.


By:_____________________________

Title:_____________________________

VIRGINIA ELECTRIC AND POWER COMPANY

By:_____________________________

Title:_____________________________

 

QUESTAR GAS COMPANY


By:_____________________________

Title:_____________________________

 

Dominon Energy South Carolina, Inc.


By:_____________________________

Title:_____________________________

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 2.8(b)

 

 

FORM OF EXTENSION OF MATURITY DATE CERTIFICATE

 

 

[Date]

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention:

 

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Revolving Credit Agreement,
dated as of March 22, 2019, as amended by the First Amendment dated as of
________, 2020 (as so amended and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the undersigned, the
lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Mizuho Bank, Ltd., Bank of America, N.A., The Bank of Nova
Scotia and Wells Fargo Bank, N.A., as Syndication Agents. Terms defined in the
Credit Agreement are used herein as therein defined.

The undersigned hereby represent and warrant that (i) on the date hereof no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date)

This is an Extension of Maturity Date Certificate required to be furnished
pursuant to Section 2.8(b) of the Credit Agreement in connection with the
extension of the Maturity Date to [INSERT REQUESTED MATURITY DATE].






 

--------------------------------------------------------------------------------

2

DOMINION ENERGY, INC.


By:_____________________________

Title:_____________________________

VIRGINIA ELECTRIC AND POWER COMPANY

By:_____________________________

Title:_____________________________

 

QUESTAR GAS COMPANY


By:_____________________________

Title:_____________________________

 

Dominon Energy South Carolina, Inc.


By:_____________________________

Title:_____________________________

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 2.9

 

FORM OF SUBLIMIT ADJUSTMENT LETTER

 

[Date]

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention:

 

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Revolving Credit Agreement,
dated as of March 22, 2019, as amended by the First Amendment dated as of
________, 2020 (as so amended and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the undersigned, the
lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Mizuho Bank, Ltd., Bank of America, N.A., The Bank of Nova
Scotia and Wells Fargo Bank, N.A., as Syndication Agents. Terms defined in the
Credit Agreement are used herein as therein defined.

Pursuant to Section 2.9 of the Credit Agreement the undersigned hereby request
that their respective Sublimits be reallocated as follows:

Dominion Energy, Inc. agrees that as of ____________ ___, 20___, the DEI
Sublimit shall be $_________________; and

Virginia Electric and Power Company agrees that as of ____________ ___, 20___,
the VaPower Sublimit shall be $_________________.

Questar Gas Company agrees that as of ____________ ___, 20___, the Questar Gas
Sublimit shall be $_________________.

Dominon Energy South Carolina, Inc. agrees that as of ____________ ___, 20___,
the SCE&G Sublimit shall be $_________________.

The undersigned hereby represent and warrant that (i) on the date hereof no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date); provided that the representations and
warranties set forth in (x) clause (ii) of the second paragraph of Section 7.6
of the Credit Agreement and (y) Section 7.9 of the Credit Agreement need not be
true and correct as a condition to any reallocation of the Sublimits.






 

--------------------------------------------------------------------------------

2

DOMINION ENERGY, INC.


By:_____________________________

Title:_____________________________

VIRGINIA ELECTRIC AND POWER COMPANY

By:_____________________________

Title:_____________________________

 

QUESTAR GAS COMPANY


By:_____________________________

Title:_____________________________  

 

Dominon Energy South Carolina, Inc.


By:_____________________________

Title:_____________________________

 




 

--------------------------------------------------------------------------------

3

Exhibit 6.1(c)

FORM OF CLOSING CERTIFICATE

[_________________, 2019]

Pursuant to Section 6.1(c) of the Fourth Amended and Restated Revolving Credit
Agreement, dated as of March 22, 2019, as amended by the First Amendment dated
as of ________, 2020 (as so amended and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dominion
Energy, Inc., Virginia Electric and Power Company, Questar Gas Company, Dominon
Energy South Carolina, Inc., the several banks and other financial institutions
from time to time parties thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents party thereto, the undersigned [Assistant Treasurer]
of the [insert name of relevant Borrower] (the “Borrower”) (solely in his or her
capacity as such and not personally) hereby certifies as follows:

1.The representations and warranties made by the Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date;

2.The conditions precedent set forth in subsection 6.1 of the Credit Agreement
have been satisfied;

3.On the date hereof, no Default or Event of Default has occurred;

4.___________________ is the duly elected and qualified [Assistant] Secretary of
the Borrower and the signature set forth on the signature line for such officer
below is such officer’s true and genuine signature;

and the undersigned [Assistant] Secretary of the Borrower hereby certifies as
follows:

5.The Borrower is a [corporation duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Virginia][limited liability
company duly organized and validly existing under the laws of the Commonwealth
of Virginia][corporation, validly existing and in good standing under the laws
of the State of Utah][corporation, validly existing and in good standing under
the laws of the State of South Carolina];

6.Attached hereto as Exhibit A is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower authorizing (i) the execution,
delivery and performance of the Credit Agreement and (ii) the borrowings
contemplated thereunder; such resolutions have not in any way been amended,
modified, revoked or rescinded and have been in full force and effect since
their adoption to and including the date hereof and are now in full force and
effect; and such resolutions are the only [corporate proceedings][limited
liability company proceedings] of the Borrower now in force relating to or
affecting the matters referred to therein; attached hereto as Exhibit B is a
true and complete copy of the [By-Laws][Operating Agreement] of the Borrower as

 

--------------------------------------------------------------------------------

4

in effect on the date hereof; and attached hereto as Exhibit C is a true and
complete copy of the [Articles of Incorporation][Articles of Organization] of
the Borrower as in effect on the date hereof; and attached hereto as Exhibit D
is a certified copy of the Borrower’s good standing certificate or its
equivalent.

7.All governmental, shareholder and third party consents (including Securities
and Exchange Commission clearance) and approvals necessary or desirable in
connection with the transactions contemplated hereby have been received and are
in full force and effect, and no condition or requirement of law exists which
could reasonably be likely to restrain, prevent or impose any material adverse
condition on the transactions contemplated by the Credit Agreement, and attached
hereto as Exhibit E are copies of any required orders of the Virginia State
Corporation Commission, the Public Service Commission of South Carolina or any
other state utilities commission approving the Borrower’s execution, delivery
and performance of the Credit Agreement and the borrowings thereunder.

8.The following persons are now duly elected and qualified officers of the
Borrower, holding the offices indicated next to their respective names below,
and such officers hold such offices with the Borrower on the date hereof, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is an authorized
signatory of the Borrower and is duly authorized to execute and deliver on
behalf of the Borrower, any and all notes, notices, documents, statements and
papers under and relating to the Credit Agreement, and otherwise to act as an
authorized signatory of the Borrower under the Credit Documents and all other
documents to be executed in connection therewith for all purposes:

 

Name

Office

Signature

 

 

 

 

 

 

 

 

 

[remainder of the page left blank intentionally]




 

--------------------------------------------------------------------------------

5

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
first above written.

By:

 

 

By:

 

 

Name:
Title: [Assistant Treasurer]

 

 

Name:
Title: [Assistant Secretary]

 

 

 

 

Date

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 8.1(c)

FORM OF OFFICER’S CERTIFICATE

________________ ______, 20___

This certificate is provided pursuant to Section 8.1(c) of the Fourth Amended
and Restated Revolving Credit Agreement, dated as of March 22, 2019, as amended
by the First Amendment dated as of ________, 2020 (as so amended and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dominion Energy, Inc., Virginia Electric and Power Company,
Questar Gas Company, Dominon Energy South Carolina, Inc., the several banks and
other financial institutions from time to time parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party thereto.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

The undersigned officer of the Borrower hereby certifies that [he/she] is the
[Chief Financial Officer][Treasurer] of the Borrower, and that as such [he/she]
is authorized to execute this certificate required to be furnished pursuant to
subsection 8.1(c) of the Credit Agreement, and further certifies that:

 

(a)

Attached hereto is a copy of the financial statements of the Borrower required
to be delivered pursuant to Section 8.1(a) or 8.1(b) of the Credit Agreement.

 

(b)

The financial statements attached hereto are complete and correct in all
material respects and were prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein.

 

(c)

The undersigned has no knowledge of any Default or Event of Default.

 

(d)

The Borrower has complied with the financial covenants set forth in Section 8.11
of the Credit Agreement, as supported by the following calculation (all amounts
are as of [insert date]):




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.

By:__________________________
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 12.3

FORM OF ASSIGNMENT AGREEMENT

Reference is made to the Fourth Amended and Restated Revolving Credit Agreement,
dated as of March 22, 2019, as amended by the First Amendment dated as of
________, 2020 (as so amended and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Dominion Energy,
Inc., Virginia Electric and Power Company, Questar Gas Company, Dominon Energy
South Carolina, Inc., the several banks and other financial institutions from
time to time parties thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents party thereto. Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. This Assignment Agreement, between the Assignor (as set forth on
Schedule 1 hereto and made a part hereof) and the Assignee (as set forth on
Schedule 1 hereto and made a part hereof) is dated as of the Effective Date (as
set forth on Schedule 1 hereto and made a part hereof, the “Effective Date”).

1.The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, a [___]% interest (the “Assigned Interest”) in and to the Assignor’s
rights and obligations under the Credit Agreement respecting those credit
facilities contained in the Credit Agreement as are set forth on Schedule 1 (the
“Assigned Facilities”), in a principal amount for each Assigned Facility as set
forth on Schedule 1; provided, however, it is expressly understood and agreed
that (i) the Assignor is not assigning to the Assignee and the Assignor shall
retain (A) all of the Assignor’s rights under subsection 4.3 of the Credit
Agreement with respect to any cost, reduction or payment incurred or made prior
to the Effective Date, including, without limitation, the rights to
indemnification and to reimbursement for taxes, costs and expenses and (B) any
and all amounts paid to the Assignor prior to the Effective Date and (ii) both
Assignor and Assignee shall be entitled to the benefits of subsection 12.5 of
the Credit Agreement.

2.The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other instrument or document
furnished pursuant thereto, other than that it has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; (ii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers, any of their subsidiaries or any other obligor or the performance or
observance by the Borrowers, any of their subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
Credit Document or any other instrument or document furnished pursuant hereto or
thereto; and (iii) attaches the Revolving Loan Note held by it evidencing the
Assigned Facilities and requests that the Administrative Agent exchange such
Revolving Loan Note for a new Revolving Loan Note payable to the Assignor (if
the Assignor has retained any interest in the Assigned Facility) and a new
Revolving Loan Note payable to the Assignee in the respective amounts

 

--------------------------------------------------------------------------------

2

which reflect the assignment being made hereby (and after giving effect to any
other assignments which have become effective on the Effective Date).

3.The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment Agreement; (ii) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 8.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (iii) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other person which has become a Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (v) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to Section
4.4(d) of the Credit Agreement to deliver the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement, or such other documents as are
necessary to indicate that all such payments are subject to such tax at a rate
reduced by an applicable tax treaty and (vi) represents and warrants that it
does not bear a relationship to any Borrower described in Section 108(e)(4) of
the Code (provided that such representation shall not be required where the
Administrative Agent has been made aware of such relationship existing between
the assignee and the Borrower and has given its consent to such assignment
pursuant to Section 12.3(b)(vii) of the Credit Agreement).

4.Following the execution of this Assignment Agreement, it will be delivered to
the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to subsection 12.3(b) of the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of acceptance and recording by the Administrative Agent of the executed
Assignment Agreement).

5.Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6.From and after the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a Lender thereunder and under the other Credit
Documents and shall be bound by the provisions thereof and (ii) the Assignor
shall, to the extent provided in this Assignment Agreement, relinquish its
rights and be released from its obligations under the Credit Agreement.

 

--------------------------------------------------------------------------------

3

7.This Assignment Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers on Schedule 1 hereto.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1 to Assignment Agreement

Name of Assignor:

Name of Assignee:

Effective Date of Assignment:

 

 

 

 

 

Revolving Loans

 

 

 

 

 

 

 

 

Principal
Amount Assigned

Commitment Percentage Assigned (to at least fifteen decimals) (shown as a
percentage of aggregate principal amount of all Lenders)

 

 

 

[Name of Assignee]

 

 

By:

 

 

 

 

 

Name:
Title:

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

[Name of Assignor]

 

 

 

By:

 

 

 

 

 

Name:
Title:

 

 

 

Accepted and Consented to:

Accepted and Consented to:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

[__________]
as Issuing Lender

By:

 

 

By:  ____________________

 

Name:
Title:

 

Name:
Title:

 

Accepted and Consented to:

 

[___________]
as Issuing Lender

 

 

 

By:  ____________________

 

 

 

Name:
Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

Consented To:

DOMINION ENERGY, INC.,
  as Borrower

 

By:

 

 

 

 

Name:
Title:

 

 

VIRGINIA ELECTRIC AND POWER
  COMPANY, as Borrower

 

By:

 

 

 

 

Name:
Title:

 

 

QUESTAR GAS COMPANY,

as Borrower

 

 

By:

 

 

 

 

Name:
Title:

 

 

Dominon Energy South Carolina, Inc.,

as Borrower

 

By:

 

 

Name:
Title:

 

By:

 

 

 

 

 

 

 